Exhibit 10.1

 

EXECUTION COPY

 

 

GRAPHIC [g63781kj01i001.gif]

 

CREDIT AGREEMENT

 

dated as of

 

February 18, 2014

 

among

 

WATTS WATER TECHNOLOGIES, INC.

 

The Subsidiary Borrowers Party Hereto

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

BANK OF AMERICA, N.A., KEYBANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION and RBS CITIZENS, N.A.

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

KEYBANK NATIONAL ASSOCIATION and
WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

Table Of Contents

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

SECTION 1.01.

DEFINED TERMS

1

SECTION 1.02.

CLASSIFICATION OF LOANS AND BORROWINGS

29

SECTION 1.03.

TERMS GENERALLY

29

SECTION 1.04.

ACCOUNTING TERMS; GAAP; CERTAIN AMENDMENTS AND CALCULATIONS

30

SECTION 1.05.

STATUS OF OBLIGATIONS

30

 

 

 

ARTICLE II The Credits

31

 

 

SECTION 2.01.

COMMITMENTS

31

SECTION 2.02.

LOANS AND BORROWINGS

31

SECTION 2.03.

REQUESTS FOR REVOLVING BORROWINGS

32

SECTION 2.04.

DETERMINATION OF DOLLAR AMOUNTS

32

SECTION 2.05.

SWINGLINE LOANS

33

SECTION 2.06.

LETTERS OF CREDIT

34

SECTION 2.07.

FUNDING OF BORROWINGS

39

SECTION 2.08.

INTEREST ELECTIONS

39

SECTION 2.09.

TERMINATION AND REDUCTION OF COMMITMENTS

41

SECTION 2.10.

REPAYMENT OF LOANS; EVIDENCE OF DEBT

41

SECTION 2.11.

PREPAYMENT OF LOANS

42

SECTION 2.12.

FEES

43

SECTION 2.13.

INTEREST

44

SECTION 2.14.

ALTERNATE RATE OF INTEREST

44

SECTION 2.15.

INCREASED COSTS

45

SECTION 2.16.

BREAK FUNDING PAYMENTS

46

SECTION 2.17.

TAXES

47

SECTION 2.18.

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS

50

SECTION 2.19.

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

52

SECTION 2.20.

EXPANSION OPTION

53

SECTION 2.21.

EXTENSION OF MATURITY DATE

54

SECTION 2.22.

JUDGMENT CURRENCY

56

SECTION 2.23.

DESIGNATION OF SUBSIDIARY BORROWERS

56

SECTION 2.24.

DEFAULTING LENDERS

57

SECTION 2.25.

DOMESTIC SUBSIDIARY GUARANTORS

58

 

 

 

ARTICLE III Representations and Warranties

59

 

 

 

SECTION 3.01.

EXISTENCE; QUALIFICATION AND POWERS

59

SECTION 3.02.

AUTHORIZATION; NO CONTRAVENTION

59

SECTION 3.03.

GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS

59

SECTION 3.04.

BINDING EFFECT

60

SECTION 3.05.

FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT

60

SECTION 3.06.

LITIGATION

60

SECTION 3.07.

NO DEFAULT

60

SECTION 3.08.

OWNERSHIP OF PROPERTY; LIENS

60

SECTION 3.09.

ENVIRONMENTAL COMPLIANCE

61

SECTION 3.10.

INSURANCE

61

 

--------------------------------------------------------------------------------


 

Table Of Contents
(continued)

 

 

 

Page

 

 

 

SECTION 3.11.

TAXES

61

SECTION 3.12.

ERISA COMPLIANCE

61

SECTION 3.13.

SUBSIDIARIES; EQUITY INTERESTS

62

SECTION 3.14.

MARGIN REGULATIONS; INVESTMENT COMPANY ACT

62

SECTION 3.15.

DISCLOSURE

62

SECTION 3.16.

COMPLIANCE WITH LAWS

62

SECTION 3.17.

INTELLECTUAL PROPERTY; LICENSES, ETC.

62

SECTION 3.18.

SENIOR NOTE DOCUMENTS

63

SECTION 3.19.

MATERIAL DOMESTIC SUBSIDIARIES

63

SECTION 3.20.

REPRESENTATIONS AS TO FOREIGN LOAN PARTIES

63

SECTION 3.21.

DUTCH COMPANIES

64

SECTION 3.22.

ANTI-CORRUPTION LAWS AND SANCTIONS

64

 

 

 

ARTICLE IV Conditions

65

 

 

 

SECTION 4.01.

EFFECTIVE DATE

65

SECTION 4.02.

EACH CREDIT EVENT

66

SECTION 4.03.

DESIGNATION OF A SUBSIDIARY BORROWER

66

 

 

 

ARTICLE V Affirmative Covenants

67

 

 

 

SECTION 5.01.

FINANCIAL STATEMENTS

67

SECTION 5.02.

CERTIFICATES; OTHER INFORMATION

68

SECTION 5.03.

NOTICES

70

SECTION 5.04.

PAYMENT OF OBLIGATIONS

70

SECTION 5.05.

PRESERVATION OF EXISTENCE, ETC.

70

SECTION 5.06.

MAINTENANCE OF PROPERTIES

71

SECTION 5.07.

MAINTENANCE OF INSURANCE

71

SECTION 5.08.

COMPLIANCE WITH LAWS

71

SECTION 5.09.

BOOKS AND RECORDS

71

SECTION 5.10.

INSPECTION RIGHTS

71

SECTION 5.11.

USE OF PROCEEDS

71

SECTION 5.12.

APPROVALS AND AUTHORIZATIONS

72

SECTION 5.13.

AMENDMENTS TO GOVERNING DOCUMENTS

72

SECTION 5.14.

ADDITIONAL DOMESTIC SUBSIDIARY GUARANTORS

72

SECTION 5.15.

FURTHER ASSURANCES

73

 

 

 

ARTICLE VI Negative Covenants

73

 

 

 

SECTION 6.01.

LIENS

73

SECTION 6.02.

INVESTMENTS

75

SECTION 6.03.

INDEBTEDNESS

76

SECTION 6.04.

FUNDAMENTAL CHANGES; PERMITTED ACQUISITIONS

77

SECTION 6.05.

DISPOSITIONS

79

SECTION 6.06.

RESTRICTED PAYMENTS

80

SECTION 6.07.

CHANGE IN NATURE OF BUSINESS

80

SECTION 6.08.

TRANSACTIONS WITH AFFILIATES

80

SECTION 6.09.

BURDENSOME AGREEMENTS

80

SECTION 6.10.

USE OF PROCEEDS

81

 

2

--------------------------------------------------------------------------------


 

Table Of Contents
(continued)

 

 

 

Page

 

 

 

SECTION 6.11.

[RESERVED]

81

SECTION 6.12.

SENIOR NOTE DOCUMENTS

82

SECTION 6.13.

FINANCIAL COVENANTS

82

 

 

 

ARTICLE VII Events of Default

82

 

 

 

ARTICLE VIII The Administrative Agent

84

 

 

 

ARTICLE IX Miscellaneous

87

 

 

 

SECTION 9.01.

NOTICES

87

SECTION 9.02.

WAIVERS; AMENDMENTS

88

SECTION 9.03.

EXPENSES; INDEMNITY; DAMAGE WAIVER

90

SECTION 9.04.

SUCCESSORS AND ASSIGNS

91

SECTION 9.05.

SURVIVAL

95

SECTION 9.06.

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

95

SECTION 9.07.

SEVERABILITY

96

SECTION 9.08.

RIGHT OF SETOFF

96

SECTION 9.09.

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

96

SECTION 9.10.

WAIVER OF JURY TRIAL

97

SECTION 9.11.

HEADINGS

97

SECTION 9.12.

CONFIDENTIALITY

97

SECTION 9.13.

USA PATRIOT ACT

98

SECTION 9.14.

RELEASES OF SUBSIDIARY GUARANTORS

98

SECTION 9.15.

INTEREST RATE LIMITATION

99

SECTION 9.16.

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

99

SECTION 9.17.

ATTORNEY REPRESENTATION

100

 

3

--------------------------------------------------------------------------------


 

Table Of Contents
(continued)

 

 

 

Page

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01

— Commitments

 

Schedule 2.06

— Existing Letters of Credit

 

Schedule 3.06

— Litigation

 

Schedule 3.12(c)(i)

— ERISA Events

 

Schedule 3.13

— Subsidiaries

 

Schedule 3.19

— Material Domestic Subsidiaries

 

Schedule 6.01

— Existing Liens

 

Schedule 6.02

— Existing Investments

 

Schedule 6.03

— Existing Indebtedness

 

Schedule 9.04

— Disqualified Competitors

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

— Form of Assignment and Assumption

 

Exhibit B-1

— Form of Opinion of the Loan Parties’ U.S. Counsel

 

Exhibit B-2

— Form of Opinion of the Loan Parties’ Dutch Counsel

 

Exhibit C

— Form of Increasing Lender Supplement

 

Exhibit D

— Form of Augmenting Lender Supplement

 

Exhibit E

— List of Closing Documents

 

Exhibit F-1

— Form of Borrowing Subsidiary Agreement

 

Exhibit F-2

— Form of Borrowing Subsidiary Termination

 

Exhibit G

— Form of Guaranty

 

Exhibit H-1

— Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

 

Exhibit H-2

— Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

 

Exhibit H-3

— Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

 

Exhibit H-4

— Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

Exhibit I-1

— Form of Borrowing Request

 

Exhibit I-2

— Form of Interest Election Request

 

Exhibit J

— Form of Note

 

Exhibit K

— Form of Compliance Certificate

 

 

4

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of February 18, 2014 among WATTS
WATER TECHNOLOGIES, INC., the other SUBSIDIARY BORROWERS from time to time party
hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A., KEYBANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents and RBS
CITIZENS, NA. and HSBC BANK USA, NATIONAL ASSOCIATION, as Co-Documentation
Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.           Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“2006 Senior Note Purchase Agreement” means that certain Note Purchase
Agreement, dated as of April 27, 2006, pursuant to which the Company issued the
2006 Senior Notes, together with any permitted amendments, supplements or
modifications thereto.

 

“2006 Senior Notes” means the Company’s 5.85% Senior Notes due April 30, 2016.

 

“2010 Senior Note Purchase Agreement” means that certain Note Purchase
Agreement, dated as of June 18, 2010, pursuant to which the Company issued the
2010 Senior Notes, together with any permitted amendments, supplements or
modifications thereto.

 

“2010 Senior Notes” means the Company’s 5.05% Senior Notes due June 18, 2020.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acquisition” means the acquisition, by purchase, merger or otherwise, of all or
substantially all of the assets (or any part of the assets constituting all or
substantially all of a business or line of business) of any Person, whether such
acquisition is direct or indirect, including through the acquisition of the
business of, or more than 50% of the outstanding Voting Stock of, such Person,
and whether such acquisition is effected in a single transaction or in a series
of related transactions, and the acquisition, by purchase, merger or otherwise,
of additional shares of the outstanding Voting Stock of any Subsidiary that is
not then a wholly-owned Subsidiary of the Company; provided, that an Investment
permitted under Section 6.02(g) shall not constitute an Acquisition.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$500,000,000.

 

“Agreed Currencies” means (i) Dollars, (ii) euro and (iii) any other currency
(x) that is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars, (y) for which a LIBOR Screen
Rate is available in the Administrative Agent’s determination and (z) that is
agreed to by the Administrative Agent and each of the Lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means, at any time, all laws, rules, and regulations of
any jurisdiction applicable to the Company or its Subsidiaries at such time
concerning or relating to bribery or corruption.

 

“Applicable Foreign Loan Party Documents” has the meaning specified in
Section 3.20(a).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the facility fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:

 

2

--------------------------------------------------------------------------------


 

 

 

Leverage Ratio:

 

Eurocurrency
Spread

 

ABR
Spread

 

Facility
Fee Rate

 

Category 1:

 

< 0.75 to 1.00

 

0.975

%

0

%

0.15

%

Category 2:

 

> 0.75 to 1.00 but < 1.50 to 1.00

 

1.05

%

0.05

%

0.20

%

Category 3:

 

> 1.50 to 1.00 but < 2.25 to 1.00

 

1.25

%

0.25

%

0.25

%

Category 4:

 

> 2.25 to 1.00

 

1.45

%

0.45

%

0.30

%

 

For purposes of the foregoing,

 

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first full fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 3 or 4 should have been applicable during
such period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease, and (c) in respect of any Permitted
Receivables Purchase Facility, the amount of obligations outstanding under such
Permitted Receivables Purchase Facility that would be characterized as principal
if such facility were structured as a secured lending transaction rather than as
a purchase, whether such obligations constitute on-balance sheet Indebtedness or
an off-balance sheet liability.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

3

--------------------------------------------------------------------------------


 

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(c)(B).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: 
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Subsidiary Borrower.

 

“Borrower Materials” has the meaning specified in Section 5.02.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit I-1.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day

 

4

--------------------------------------------------------------------------------


 

on which banks are not open for dealings in the relevant Agreed Currency in the
London interbank market or the principal financial center of such Agreed
Currency (and, if the Borrowings or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
Euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in Euro).

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
or Canadian federal government or (ii) issued by any agency of the United States
or Canadian federal government the obligations of which are fully backed by the
full faith and credit of the United States or Canadian federal government, as
applicable, (b) any readily-marketable direct obligations issued by any other
agency of the United States or Canadian federal government, any state of the
United States, province of Canada, or any political subdivision of any such
state or province or any public instrumentality thereof, in each case having a
rating of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any
commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by
any Person organized under the laws of any state of the United States or
province of Canada, (d) any Dollar-denominated time deposit, insured certificate
of deposit, overnight bank deposit or bankers’ acceptance issued or accepted by
(i) any Lender or (ii) any commercial bank that is (A) organized under the laws
of the United States, any state thereof or the District of Columbia, or Canada
or any province thereof, (B) “adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $250,000,000 and
(e) shares of any United States or Canadian money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States or Canada; provided, however, that
the maturities of all obligations specified in any of clauses (a), (b), (c) and
(d) above shall not exceed 365 days.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change of Control” means an event or series of events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than the Horne Parties) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of equity securities of the Company
representing 35% or more of the aggregate voting power with respect to elections
of members of the board of directors or equivalent governing body of the Company
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the

 

5

--------------------------------------------------------------------------------


 

time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (ii) and clause
(iii), any individual whose initial nomination for, or assumption of office as,
a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or

 

(c) except for directors’ qualifying shares in jurisdictions where such
qualifying shares are required, the Company shall fail to own directly or
indirectly, one hundred percent (100%) of the Equity Interests of each
Subsidiary Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Co-Documentation Agent” means each of HSBC Bank USA, National Association and
RBS Citizens, N.A. in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.

 

“COF Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

6

--------------------------------------------------------------------------------


 

“Company” means Watts Water Technologies, Inc., a Delaware corporation.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit K.

 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including, without duplication, the amortization of deferred
financing fees or costs for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period:

 

(a)                                 increased by, in each case, to the extent
deducted in the determination of Consolidated Net Income for such period
(without duplication, and as determined in accordance with GAAP to the extent
applicable):

 

(i)                                     Consolidated Total Interest Expense for
such period, plus

 

(ii)                                  the provision for Federal, state, local
and foreign income taxes payable by the Company and its Subsidiaries for such
period, plus

 

(iii)                               Consolidated Depreciation and Amortization
Expense, plus

 

(iv)                              the amount of any restructuring charge or
reserve deducted in such period in computing Consolidated Net Income, including
any one-time costs incurred in connection with (A) Permitted Acquisitions after
the Effective Date or (B) severance and the consolidation or closing of any
facilities after the Effective Date (provided that the aggregate amount
permitted to be added back pursuant to this clause (iv) shall not exceed
$20,000,000 for any such period), plus

 

(v)                                 any other non-cash expenses or charges
including any write offs or write downs reducing such Consolidated Net Income
for such period that are not expected to result in cash payments in a future
period (provided that if any such non-cash expenses or charges represent an
accrual or reserve for potential cash items in any future period or otherwise
result in a cash payment, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),
plus

 

(vi)                              unusual, extraordinary or non-recurring costs,
fees, charges or expenses, plus

 

(vii)                           write-off of non-cash deferred revenue in
connection with purchase accounting applied in respect of any Permitted
Acquisition (it being understood that such non-cash deferred revenue shall be
recognized in such period(s) as it would have been recognized but for such
Acquisition), plus

 

7

--------------------------------------------------------------------------------


 

(viii)                        (x) expenses, charges and losses to the extent
covered by indemnification or refunding provisions in any Permitted Acquisition
document or any insurance to the extent reimbursed (or reasonably expected to be
reimbursed), in each case to the extent that such indemnity, refunding or
insurance coverage has not been denied and so long as such amounts are actually
reimbursed to the Company or a Subsidiary in cash within two (2) fiscal quarters
after the related amount is first added to Consolidated EBITDA pursuant to this
clause (viii)(x) (and if not so reimbursed within two (2) fiscal quarters, such
amount shall be deducted from Consolidated EBITDA during the next Test Period)
and (y) bonuses paid to employees in connection with Permitted Acquisitions,
plus

 

(ix)                              any loss from disposed, abandoned,
transferred, closed or discontinued operations and losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations;

 

(b)                                 decreased by, in each case, to the extent
included in the determination of Consolidated Net Income for such period
(without duplication, and as determined in accordance with GAAP to the extent
applicable):

 

(i)                                     interest income, plus

 

(ii)                                  income tax credits (to the extent not
netted from income tax expense), plus

 

(iii)                               any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business), plus

 

(iv)                              any other non-cash income, which is not
expected to result in cash income in a future period (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash income on sales of assets outside the
ordinary course of business), all as determined on a consolidated basis, plus

 

(v)                                 any income or gain from disposed, abandoned
or discontinued operations and any gains on disposal of disposed, abandoned,
transferred, closed or discontinued operations;

 

it being understood and agreed that, when calculating Consolidated EBITDA for
any period in which a Permitted Acquisition has occurred, the calculation of
Consolidated EBITDA shall be made on a Pro Forma Basis.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (without
duplication) (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (excluding obligations and indebtedness incurred by Foreign
Subsidiaries of the Borrower under and with respect to Permitted Foreign Cash
Management Arrangements), (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (excluding standby but including
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or

 

8

--------------------------------------------------------------------------------


 

services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and Permitted Receivables Purchase Facilities, (f) all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Company or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company or similar entity) in which the Company
or a Subsidiary is a general partner or joint venturer, unless such Indebtedness
is expressly made non-recourse to the Company or such Subsidiary.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) Consolidated Total Interest Expense for such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date minus cash and Cash
Equivalents in excess of $50,000,000 as of such date to (b) Consolidated EBITDA
for the period of the four fiscal quarters most recently ended; provided,
however, when calculating the Consolidated Leverage Ratio for any period in
which a Permitted Acquisition has occurred, the calculation of the Consolidated
Leverage Ratio shall be made on a Pro Forma Basis; provided, further, that if
the amount of clause (a) above is negative, such amount shall be deemed to be
zero for purposes of calculating the Consolidated Leverage Ratio.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for that period.

 

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date, minus cash and
Cash Equivalents in excess of $50,000,000 as of such date, minus Subordinated
Indebtedness as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ended; provided, however, when calculating
the Consolidated Senior Leverage Ratio for any period in which a Permitted
Acquisition has occurred, the calculation of the Consolidated Senior Leverage
Ratio shall be made on a Pro Forma Basis; provided, further, that if the amount
of clause (a) above is negative, such amount shall be deemed to be zero for
purposes of calculating the Consolidated Senior Leverage Ratio.

 

“Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis, determined in accordance with GAAP.

 

“Consolidated Total Interest Expense” means, for any period, the aggregate
amount of interest required to be paid or accrued by the Company and its
Subsidiaries during such period on all Indebtedness of the Company and its
Subsidiaries outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including, without duplication, payments consisting of interest in
respect of any capitalized leases, Synthetic Lease Obligations and Permitted
Receivables Purchase Facilities, and including commitment fees, agency fees,
facility fees, utilization fees, balance deficiency fees, bank fees and costs
owed with respect to letters of credit, bankers acceptances and surety bonds,
and similar fees or expenses in connection with the borrowing of money.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

9

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Co-Syndication Agent” means each of Bank of America, N.A., KeyBank National
Association and Wells Fargo Bank, National Association in its capacity as
co-syndication agent for the credit facility evidenced by this Agreement.

 

“CRD IV” means Directive 2013/36/EU of the European Parliament and of the
Council of 26 June 2013 on access to the activity of credit institutions and the
prudential supervision of credit institutions and investment firms, amending
Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

10

--------------------------------------------------------------------------------


 

“Disqualified Institution” means (a) Persons that are reasonably determined by
the Company to be competitors of the Company or its Subsidiaries and which have
been specifically identified by the Company as of the Effective Date on Schedule
9.04, as such Schedule may be modified from time to time by the Company with the
prior written consent (not to be unreasonably withheld or delayed) of the
Administrative Agent (“Disqualified Competitors”) and (b) any of such
Disqualified Competitors’ Affiliates to the extent such Affiliates (x) are
clearly identifiable as affiliates of Disqualified Competitors on the basis of
such Affiliates’ names and (y) are not bona fide debt investment funds that are
Affiliates of Disqualified Competitors.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Loan Parties” means, collectively (a) the Company, (b) each Domestic
Subsidiary Borrower and (c) each Domestic Subsidiary Guarantor.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Domestic Subsidiary Borrower” means any Subsidiary Borrower that is a Domestic
Subsidiary of the Company.

 

“Domestic Subsidiary Guarantor” means (a) all of the Company’s Material Domestic
Subsidiaries party to the Guaranty Agreement and (b) all other Subsidiaries of
the Company which become Domestic Subsidiary Guarantors in accordance with
Section 5.14(b).

 

“Dutch Borrower” means (a) the Initial Dutch Borrower and (b) any other Eligible
Subsidiary organized under the laws of the Netherlands.

 

“Dutch Non-Public Lender” means (i) until the implementation of CRD IV into
Dutch law: (x) an entity that provides repayable funds to any Dutch Borrower for
a minimum amount of EUR 100,000 per Dutch Borrower (or its equivalent in another
currency), and (y) to the extent the amount of €100,000 (or its equivalent in
another currency) does not result in a Person not qualifying as forming part of
the public, such other amount or such criterion as a result of which such Person
shall qualify as not forming part of the public, (ii) following implementation
of CRD IV into Dutch law, but prior to the publication of any interpretation of
“public” by the relevant authority/ies: (x) or (y) as set out under (i) above,
and (iii) following the publication of any interpretation of “public” by the
relevant authority/ies: such amount or such criterion as a result of which such
Person shall qualify as not forming part of the public.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

11

--------------------------------------------------------------------------------


 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and the Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Eligible Subsidiary” means any Subsidiary that is approved from time to time by
the Administrative Agent and each of the Lenders, such approval not to be
unreasonably withheld or delayed.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section

 

12

--------------------------------------------------------------------------------


 

4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by the Company or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (g) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Company or any ERISA
Affiliate.

 

“Euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office

 

13

--------------------------------------------------------------------------------


 

or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 18, 2010 among the Company, certain Subsidiaries of the Company from time
to time party thereto, each lender from time to time party thereto and Bank of
America, N.A., as administrative agent, as amended, restated, supplemented or
otherwise modified prior to the Effective Date.

 

“Existing Letters of Credit” is defined in Section 2.06.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
to implement such Sections of the Code entered into between any relevant
authorities on behalf of the United States and such jurisdiction.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

14

--------------------------------------------------------------------------------


 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

“Foreign Loan Parties” means the Foreign Subsidiary Borrowers.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Subsidiary Borrower which is a Foreign
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranty” means the Guaranty Agreement and any other guaranty executed by any
Domestic Subsidiary Borrower or any Subsidiary Guarantor in favor of the
Administrative Agent, on behalf of itself and the Lenders, in respect of the
Obligations.

 

15

--------------------------------------------------------------------------------


 

“Guaranty Agreement” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit G (including any and all supplements thereto) and
executed by each Loan Party party thereto, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Horne Parties” means (i) Timothy P. Horne, (ii) any individual related by
blood, marriage or adoption to Timothy P. Horne and (iii) the Horne Voting Trust
and any other trust that holds shares for the primary benefit of one or more of
the individuals described in the foregoing clauses (i) and (ii).

 

“Horne Voting Trust” means the trust established by the Amended and Restated
George B. Horne Voting Trust Agreement — 1997, dated as of September 14, 1999.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) net obligations of such Person under any Swap Contract;

 

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f) Attributable Indebtedness in respect of capital leases (including in
connection with any sale and leaseback transaction), Synthetic Lease Obligations
and Permitted Receivables Purchase Facilities;

 

16

--------------------------------------------------------------------------------


 

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h) all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar legal
entity) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.  The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.  Notwithstanding the foregoing
provisions, obligations and indebtedness incurred by Foreign Subsidiaries of the
Borrower under and with respect to Permitted Foreign Cash Management
Arrangements shall not constitute Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Initial Dutch Borrower” means Watts Industries Europe B.V., a private company
with limited liability organized under the laws of The Netherlands.

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08 in the
form attached hereto as Exhibit I-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or to the extent available and consented to by each applicable
Lender, nine or twelve months), as the applicable Borrower (or the Company on
behalf of the applicable Borrower) may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

17

--------------------------------------------------------------------------------


 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but giving effect to any returns or distributions of capital or
repayment of principal actually received in cash by such Person with respect
thereto (but only to the extent that the aggregate amount of such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment).

 

“IP Rights” has the meaning specified in Section 3.17.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i); provided that, solely with respect to the Existing Letters of
Credit issued by Bank of America, N.A., Bank of America, N.A. shall be deemed to
be an Issuing Bank (and each reference in this Agreement to the “Issuing Bank”,
solely when made in respect of the Existing Letters of Credit issued by Bank of
America, N.A., shall be deemed to refer to Bank of America, N.A.).  The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

18

--------------------------------------------------------------------------------


 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

 

“Letter of Credit” means any letter of credit issued (or, in the case of the
Existing Letters of Credit, deemed to be issued) pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate administered by Ice Benchmark Administration (or any other Person
that takes over the administration of such rate) for such Agreed Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion (in each case the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation Day for
such currency and Interest Period; provided that, if the LIBOR Screen Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, that if a LIBOR Screen Rate shall not be available
at such time for such Interest Period (the “Impacted Interest Period”), then the
LIBO Rate for such currency and such Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.  It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.14.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), but not
including the interest of a lessor under an operating lease or the interest of a
purchaser of Permitted Receivables under any Permitted Receivables Purchase
Facility.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Guaranty, any promissory notes issued
pursuant to Section 2.10(e), any Letter of Credit applications (and, with
respect to any Letter of Credit, any other document, agreement and instrument
entered into by the Issuing Bank and the Company or in favor of the

 

19

--------------------------------------------------------------------------------


 

Issuing Bank and relating to any such Letter of Credit) and any agreement
creating or perfecting rights in cash collateral pursuant to the provisions of
Section 2.06(j), Section 2.11(b) and Section 2.24(c).

 

“Loan Parties” means, collectively, each Domestic Loan Party and each Foreign
Loan Party.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Company or the Company
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

 

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Company
listed on Schedule 3.19 or the most recent supplement thereto delivered in
accordance with Section 5.02(f) or 6.04(c)(iv), as applicable.

 

“Maturity Date” means February 18, 2019 subject to extension (in the case of
each Lender consenting thereto) as provided in Section 2.21.

 

“Maximum Incremental Amount” means the sum of (i) $200,000,000 plus
(ii) additional amounts, so long as (A) in the case of this clause (ii), after
giving effect on a pro forma basis to the increase in the Commitments and/or the
entrance into a tranche of Incremental Term Loans, the Consolidated Senior
Leverage Ratio is less than or equal to 2.00 to 1.00 (which calculation shall
assume that all such Indebtedness is fully drawn) and (B) the aggregate amount
of all increases in the Commitments and all Incremental Term Loans does not
exceed $500,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.06(c)(B).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any

 

20

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), obligations and liabilities of
any of the Company and its Subsidiaries to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or to the Lenders or any of their Affiliates under any Swap
Contract or any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof; provided that
the definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity, or, in each
case, equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

21

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is (a) maintained or is
contributed to by the Company or any ERISA Affiliate and (b) is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

 

“Permitted Acquisition” has the meaning specified in Section 6.04(c).

 

“Permitted Foreign Cash Management Arrangements” means cash pooling
arrangements, bank overdraft facilities and similar treasury management
arrangements maintained by Foreign Subsidiaries of the Borrower with banking,
deposit and financial institutions.

 

“Permitted Receivables” means all obligations of any obligor (whether now
existing or hereafter arising) under a contract for sale of goods or services by
any Loan Party or other Subsidiary of the Company, which shall include any
obligation of such obligor (whether now existing or hereafter arising) to pay
interest, finance charges or amounts with respect thereto, and, with respect to
any of the foregoing receivables or obligations, (a) all of the interest of the
Company or any of its Subsidiaries in the goods (including returned goods) the
sale of which gave rise to such receivable or obligation after the passage of
title thereto to any obligor, (b) all other Liens and property subject thereto
from time to time purporting to secure payment of such receivables or
obligations, and (c) all guarantees, insurance, letters of credit and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of any such receivables or obligations.

 

“Permitted Receivables Purchase Facility” means any agreement of any Loan Party
or other Subsidiary of the Company providing for sales, transfers or conveyances
of Permitted Receivables purporting to be sales (and considered sales under
GAAP) that do not provide, directly or indirectly, for recourse against the
seller of such Permitted Receivables (or against any of such seller’s Affiliates
(other than the Receivables Subsidiary)) by way of a guaranty or any other
support arrangement, with respect to the amount of such Permitted Receivables
(based on the financial condition or circumstances of the obligor thereunder),
other than such limited recourse as is reasonable given market standards for

 

22

--------------------------------------------------------------------------------


 

transactions of a similar type, taking into account such factors as historical
bad debt loss experience and obligor concentration levels.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means (a) any employee benefit plan within the meaning of Section 3(3) of
ERISA established or maintained by the Company or (b) with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA (including
a Pension Plan), established or maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company is required to contribute
on behalf of any of its employees.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Basis”  means, with respect to any proposed Permitted Acquisition,
the Consolidated Funded Indebtedness and Consolidated EBITDA for each of the
four fiscal quarters immediately preceding such Permitted Acquisition being
calculated with reference to the audited historical financial statements of the
Person so acquired together with any interim financial statements of such Person
so acquired prepared since the date of the last audited financial statements and
prepared in a manner consistent with past practices (or, to the extent such
Person so acquired has no audited historical financial statements, the
management prepared financial statements of such Person so acquired, with such
statements to be in form and substance reasonably acceptable to the
Administrative Agent), and the Company and its Subsidiaries for the applicable
Test Period after giving effect on a pro forma basis to such Permitted
Acquisition (and assuming that such Permitted Acquisition had been consummated
at the beginning of such Test Period) in the manner described in clauses (a),
and (b) below; provided, however, that, in each case, in the event that either
no historical financial statements are available with respect to the Person to
be acquired, the Person to be acquired is not a separate legal entity, the
Company or Subsidiary effecting the acquisition is acquiring only assets of
another Person or, in the Administrative Agent’s reasonable discretion it
determines the historical financial statements do not adequately reflect the
financial statements of the Person or assets to be acquired, such calculations
shall be made with reference to reasonable estimates of such past performance
made by the Company based on existing data and other available information, such
estimates to be reasonably acceptable to the Administrative Agent:

 

(a) all Indebtedness (whether under this Agreement or otherwise) and any other
balance sheet adjustments incurred or made in connection with the Permitted
Acquisition, if any, shall be deemed to have been incurred or made on the first
day of the Test Period, and all Indebtedness of the Person to be acquired in
such Permitted Acquisition which was repaid concurrently with the consummation
of the Permitted Acquisition, if any, shall be deemed to have been repaid on the
first day of the Test Period concurrently with the deemed incurrence of the
Indebtedness, if any, incurred in connection with the Permitted Acquisition;

 

(b) cost savings, operating expense reductions, operational improvements and
synergies permitted to be reflected in pro forma financial information under
Rule 11-02 of Regulation S-X under the Securities Act, for such period; and

 

23

--------------------------------------------------------------------------------


 

(c) other cost savings, operating expense reductions and synergies, including,
without limitation, those which are attributable to the change in ownership
and/or management resulting from such Permitted Acquisition, projected by the
Company in good faith to be realized as a result of specified actions taken,
committed to be taken or expected to be taken (calculated on a pro forma basis
as though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period and if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period) relating to such Permitted Acquisition, net of the amount of actual
benefits realized during such period from such actions (such cost savings and
synergies, “Specified Transaction Adjustments”); provided that (A) such
Specified Transaction Adjustments are reasonably identifiable, quantifiable and
factually supportable in the good faith judgment of the Company and are set
forth in reasonable detail in a certificate of a Responsible Officer delivered
to the Administrative Agent, (B) such actions are taken, committed to be taken
or expected to be taken no later than twelve (12) months after the date of such
Permitted Acquisition, (C) no amounts shall be added pursuant to this
clause (c) to the extent duplicative of any amounts that are otherwise added
back in calculating Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, with respect to any period and (D) the aggregate amount of any
Specified Transaction Adjustments for any Test Period shall not exceed the
greater of (x) 10% of Consolidated EBITDA for such Test Period prior to giving
effect to this clause (c) and (y) such other amount as may be approved by the
Administrative Agent.

 

“Public Company” means any Person that is required to file periodic reports with
the SEC pursuant to the Securities Laws (or any Person subject to similar
requirements under the laws of any other Governmental Authority).

 

“Public Lender” has the meaning specified in Section 5.02.

 

“Purchase Price” means, with respect to any Acquisition, the aggregate amount of
consideration for such Acquisition consisting of cash, Indebtedness directly or
indirectly incurred or assumed in connection therewith (including, without
limitation, Indebtedness of the Person subject to such Acquisition if effected
as an acquisition of such Person’s Equity Interests or merger of such Person
with and into the Company or any existing Subsidiary) and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any person or
business; provided that any such future payment that is subject to a contingency
shall be considered part of the Purchase Price only to the extent of the
reserve, if any, required under GAAP at the time of such sale to be established
in respect thereof by the Company.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is Euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

 

“Receivables Subsidiary” means a special purpose, bankruptcy remote wholly-owned
Subsidiary of the Company which may be formed for the sole and exclusive purpose
of engaging in activities in connection with the purchase, sale and financing of
Permitted Receivables in connection with and pursuant to a Permitted Receivables
Purchase Facility.

 

24

--------------------------------------------------------------------------------


 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places)  supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

 

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company and as agreed to by such
bank.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived by
regulation as in effect on the date hereof.

 

“Required Lenders” means, at any time, subject to Section 2.24, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, managing director or other
authorized signatory of a Loan Party and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

25

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” means, at any time, economic or financial sanctions or trade
embargoes imposed, administered or enforced at such time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of State
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Securities Laws” means the Securities Act, the Securities Exchange Act of 1934,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB.

 

“Senior Note Documents” means, collectively, the 2006 Senior Notes, the 2006
Senior Note Purchase Agreement, the 2010 Senior Notes, the 2010 Senior Note
Purchase Agreement and, in each case, any other documents executed in connection
therewith, together with any permitted amendments, supplements or modifications
thereto.

 

“Senior Notes” means, collectively, the 2006 Senior Notes and the 2010 Senior
Notes.

 

“Specified JV/Intercompany Asset Transfer” means the contribution or Disposition
of any property (other than cash) (a) by any Domestic Loan Party to any
Subsidiary that is not a Domestic Loan Party or (b) by any Foreign Loan Party to
any Subsidiary that is not a Loan Party.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the

 

26

--------------------------------------------------------------------------------


 

Board, the Financial Conduct Authority, the Prudential Regulation Authority, the
European Central Bank or other Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in the applicable
currency, expressed in the case of each such requirement as a decimal.  Such
reserve, liquid asset, fees or similar requirements shall include those imposed
pursuant to Regulation D of the Board.  Eurocurrency Loans shall be deemed to be
subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D of the Board.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.

 

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

“subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity (“Other Person”) of which more
than 50% of the outstanding Voting Stock of such Other Person (irrespective of
whether at the time Equity Interests of any other class or classes of such Other
Person shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Borrower” means (a) the Initial Dutch Borrower and (b) any Eligible
Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.23 and, in
the case of each of the foregoing clauses (a) and (b), that has not ceased to be
a Subsidiary Borrower pursuant to such Section 2.23.

 

“Subsidiary Guarantor” means the Domestic Subsidiary Guarantors.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the

 

27

--------------------------------------------------------------------------------


 

date referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target” has the meaning specified in Section 6.04(c).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Test Period” means, with respect to any Permitted Acquisition, the period of
four fiscal quarters included in any covenant calculation and occurring prior to
the date of such Permitted Acquisition as set forth in the definition of “Pro
Forma Basis”.

 

“Threshold Amount” means $50,000,000.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in

 

28

--------------------------------------------------------------------------------


 

accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of the Code for the applicable plan year.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Voting Stock” means Equity Interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Company, any Loan Party and the Administrative
Agent.

 

SECTION 1.02.           Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

 

SECTION 1.03.           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

29

--------------------------------------------------------------------------------


 

SECTION 1.04.           Accounting Terms; GAAP; Certain Amendments and
Calculations.  (a) Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in light of such change in GAAP, provided that such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, (i) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (x) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (y) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (ii) if at any time
any change in GAAP would require operating leases to be capitalized, the GAAP
treatment prior to such change therein shall continue to apply for purposes of
this Agreement, including without limitation the definition of “Attributable
Indebtedness” and the calculation of any financial ratio or requirement set
forth herein.

 

(b)  If at any time a Change in Law, regulation or applicable accounting
standards would require adoption of the International Financial Reporting
Standards and the computation of any financial covenant set forth herein would
be altered thereby, and either the Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Company shall negotiate
in good faith to amend this Agreement accordingly, and the Lenders shall not
assess an amendment fee for such amendment.

 

(c)  All pro forma computations required to be made hereunder giving effect to
any issuance, incurrence or assumption of Indebtedness shall in each case be
calculated giving pro forma effect thereto (and, in the case of any pro forma
computation made hereunder to determine whether such issuance, incurrence or
assumption of Indebtedness is permitted to be consummated hereunder, to any
other Indebtedness issued, incurred or assumed since the first day of the period
covered by any component of such pro forma computation and on or prior to the
date of such computation) as if such issuance, incurrence or assumption had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.05(a)).  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

 

SECTION 1.05.           Status of Obligations.  In the event that the Company or
any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, the Company shall take or cause such other Loan Party
to take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness.

 

30

--------------------------------------------------------------------------------

 


 

Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.           Commitments.  Subject to the terms and conditions set
forth herein, each Lender (severally and not jointly) agrees to make Revolving
Loans to the Borrowers in Agreed Currencies from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) subject to Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving
Credit Exposures exceeding the Aggregate Commitment.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02.           Loans and Borrowings.  (a) Each Revolving Loan (other
than a Swingline Loan) shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

 

(b)                                 Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
relevant Borrower may request in accordance herewith; provided that each ABR
Loan shall only be made in Dollars.  Each Swingline Loan shall be an ABR Loan. 
Each Lender at its option may make any Loan to any Borrower by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 (or, if such
Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency) and not less than $2,000,000 (or, if such Borrowing is denominated in
a Foreign Currency, 2,000,0000 units of such currency).  At the time that each
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $500,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $100,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of six (6) Eurocurrency Revolving
Borrowings outstanding.

 

31

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

(e)                                  The initial Credit Event from any Lender
to, or for the account of, any Dutch Borrower shall at all times be provided by
a Lender that is a Dutch Non-Public Lender.

 

SECTION 2.03.           Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower,
promptly followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by such Borrower, or the Company on its behalf)  not later than
11:00 a.m., Local Time, four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
the proposed Borrowing or (b) by telephone in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request signed by the applicable Borrower, or the
Company on behalf of the applicable Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the name of the applicable Borrower;

 

(ii)                                  the aggregate amount of the requested
Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(v)                                 in the case of a Eurocurrency Borrowing, the
Agreed Currency and initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

 

(vi)                              the location and number of the applicable
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.           Determination of Dollar Amounts.  The Administrative
Agent will determine the Dollar Amount of:

 

32

--------------------------------------------------------------------------------


 

(a)                                 each Eurocurrency Borrowing as of the date
two (2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

(b)                                 the LC Exposure as of the date of each
request for the issuance, amendment, renewal or extension of any Letter of
Credit, and

 

(c)                                  all outstanding Credit Events on and as of
the last Business Day of each calendar quarter and, during the continuation of
an Event of Default, on any other Business Day elected by the Administrative
Agent in its discretion or upon instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

SECTION 2.05.           Swingline Loans.  (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
in Dollars to the Company from time to time during the Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$15,000,000 or (ii) the Dollar Amount of the total Revolving Credit Exposures
exceeding the Aggregate Commitment; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Company may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Company
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Company.  The Swingline
Lender shall make each Swingline Loan available to the Company by means of a
credit to the general deposit account of the Company with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., New York City time,
on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each  Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and

 

33

--------------------------------------------------------------------------------


 

Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify (such notice, the “Swingline Participation Notice”) the Company of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and, subject to the last sentence of this paragraph, thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Company (or other party on behalf of the Company) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Company for any reason. 
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Company of any default in the payment thereof. 
Notwithstanding the preceding three sentences, upon the Company’s receipt of the
Swingline Participation Notice, the Company may request the Administrative Agent
in writing to convert the applicable Swingline Loan into an ABR Revolving Loan
and, promptly after receipt of such written request, the Administrative Agent
shall effect such conversion and thereafter such Swingline Loan shall be deemed
to be an ABR Revolving Loan hereunder.

 

SECTION 2.06.           Letters of Credit.  (a) General.  Subject to the terms
and conditions set forth herein, the Company may request the issuance of Letters
of Credit denominated in Agreed Currencies as the applicant thereof for the
support of its or its Subsidiaries’ obligations, in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the Availability Period.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the Company
to, or entered into by the Company with, the Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.  The
letters of credit identified on Schedule 2.06 and the letters of credit issued
and outstanding on the Effective Date under the Existing Credit Agreement
(collectively, the “Existing Letters of Credit”) shall be deemed to be “Letters
of Credit” issued on the Effective Date for all purposes of the Loan Documents. 
The Company unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Company will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Company hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Letter of Credit).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Company shall hand deliver or telecopy (or transmit by electronic communication,
if arrangements for doing so have been approved by the Issuing Bank) to the
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the Agreed Currency applicable
thereto, the name and address of

 

34

--------------------------------------------------------------------------------


 

the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the Company also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Company shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) subject to Sections 2.04
and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed $100,000,000
and (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of
the total Revolving Credit Exposures shall not exceed the Aggregate Commitment.

 

(c)                                  Expiration Date.  (A) Each Letter of Credit
shall expire (or be subject to termination by notice from the Issuing Bank to
the beneficiary thereof) at or prior to the close of business on the earlier of
(i) subject to Section 2.06(c)(B), the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), unless the Required Lenders
have approved such expiry date (provided that in any case the expiry date must
be no later than the date set forth in Section 2.06(c)(A)(ii)) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.

 

(B) If the Company so requests in any applicable Letter of Credit application,
the Issuing Bank may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
Issuing Bank to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the Issuing Bank,
the Company shall not be required to make a specific request to the Issuing Bank
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the date set forth in Section 2.06(c)(A)(ii);
provided, however, that the Issuing Bank shall not permit any such extension if
(1) the Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
Section 2.06(c) or otherwise), or (2) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date (I) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (II) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the Issuing Bank not to permit such extension.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Company on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Company
for any reason.  Each

 

35

--------------------------------------------------------------------------------


 

Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Company shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date the
Issuing Bank made such LC Disbursement (or if the Issuing Bank shall so elect in
its sole discretion by notice to the Company, in such other Agreed Currency
which was paid by the Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
date that such LC Disbursement is made, if the Company shall have received
notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such date,
or, if such notice has not been received by the Company prior to such time on
such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Company receives such notice; provided
that the Company may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with (i) to the extent such LC Disbursement was made in Dollars, an ABR
Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in
Dollars in an amount equal to such LC Disbursement or (ii) to the extent that
such LC Disbursement was made in a Foreign Currency, a Eurocurrency Revolving
Borrowing in such Foreign Currency in an amount equal to such LC Disbursement
and, in each case, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. 
If the Company fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Company in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Company, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Company pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Company of its obligation to reimburse such LC Disbursement.  If the
Company’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, the Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Company shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the Issuing Bank or the relevant Lender
or (y) reimburse each LC Disbursement made in such Foreign Currency in Dollars,
in an amount equal to the Equivalent Amount, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

 

36

--------------------------------------------------------------------------------


 

(f)                                   Obligations Absolute.  The Company’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Company to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Company to
the extent permitted by applicable law) suffered by the Company that are caused
by the Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Company by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Company shall reimburse such LC
Disbursement in full on the date such LC Disbursement is required to be
reimbursed, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Company reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the Company

 

37

--------------------------------------------------------------------------------


 

fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)                                     Replacement of Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the Company,
the Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Administrative Agent shall notify the Lenders of any such replacement
of the Issuing Bank.  At the time any such replacement shall become effective,
the Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Company
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Company is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (f) of Article VII.  For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Company.  The Company also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b). 
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Company’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure 
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations.  If the Company is

 

38

--------------------------------------------------------------------------------


 

required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three (3) Business Days after
all Events of Default have been cured or waived.

 

SECTION 2.07.           Funding of Borrowings.  (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
such Borrower maintained with the Administrative Agent in New York City or
Chicago and designated by such Borrower in the applicable Borrowing Request, in
the case of Loans denominated in Dollars and (y) an account of such Borrower in
the relevant jurisdiction and designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency;
provided that Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or in
the case of an ABR Borrowing, prior to 12:00 noon, New York City time, on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
such Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (including without limitation the Overnight
Foreign Currency Rate in the case of Loans denominated in a Foreign Currency) or
(ii) in the case of such Borrower, the interest rate applicable to such
Borrowing.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08.           Interest Elections.  (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section.  A
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

 

39

--------------------------------------------------------------------------------


 

(b)                                 To make an election pursuant to this
Section, a Borrower, or the Company on its behalf, shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by such Borrower, or the
Company on its behalf) in the case of a Borrowing denominated in a Foreign
Currency) by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request signed by the relevant Borrower, or the
Company on its behalf.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under such Borrowing.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the name of the applicable Borrower and
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period and Agreed Currency to be applicable thereto
after giving effect to such election, which Interest Period shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the relevant Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Revolving
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period (i) in the case of a Borrowing denominated in Dollars, such Borrowing
shall be converted to an ABR Borrowing and (ii) in the case of a Borrowing
denominated in a Foreign Currency in respect of which the applicable Borrower
shall have failed to deliver an Interest Election Request prior to the third
(3rd) Business Day preceding the end of such Interest Period, such Borrowing
shall automatically continue as a Eurocurrency Borrowing in the same Agreed
Currency with an

 

40

--------------------------------------------------------------------------------


 

Interest Period of one month unless such Eurocurrency Borrowing is or was repaid
in accordance with Section 2.11.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Revolving Borrowing denominated
in Dollars shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.

 

SECTION 2.09.    Termination and Reduction of Commitments.  (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

 

(b)           The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Dollar Amount of the sum of the Revolving
Credit Exposures would exceed the Aggregate Commitment.

 

(c)           The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or the occurrence
of any one or more other transactions specified therein, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
Any termination or reduction of the Commitments shall be permanent.  Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

SECTION 2.10.    Repayment of Loans; Evidence of Debt.  (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such  Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two (2) Business Days after such Swingline Loan is made; provided
that on each date that a Revolving Borrowing is made, the Company shall repay
all Swingline Loans then outstanding.  Notwithstanding anything to the contrary
in this Agreement, no Foreign Subsidiary Borrower will be liable for any
Obligations of any U.S. Person.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the

 

41

--------------------------------------------------------------------------------


 

Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the Obligations.

 

(e)           Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note.  In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form attached hereto as Exhibit J.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
any such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.11.    Prepayment of Loans.

 

(a)           Any Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part without premium or penalty but
subject to break funding payments pursuant to Section 2.16, subject to prior
notice in accordance with the provisions of this Section 2.11(a).  The
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, on the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

 

(b)           If at any time, (i) other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of all
of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the Aggregate

 

42

--------------------------------------------------------------------------------


 

Commitment or (ii) solely as a result of fluctuations in currency exchange
rates, the sum of the aggregate principal Dollar Amount of all of the Revolving
Credit Exposures (so calculated) exceeds 105% of the Aggregate Commitment, the
Borrowers shall in each case immediately repay Borrowings or cash collateralize
LC Exposure in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) to be less than or equal to the Aggregate Commitment; provided that,
the Company shall not be required to cash collateralize LC Exposure pursuant to
this Section unless after giving effect to the prepayment in full of the
Borrowings the aggregate Dollar Amount of all Revolving Credit Exposures exceeds
the Aggregate Commitment.

 

SECTION 2.12.    Fees.  (a) Subject to adjustment as and to the extent provided
in Section 2.24, the Company agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the applicable
Facility Fee Rate (as specified in the definition of Applicable Rate) on the
daily amount of the Commitment of such Lender (whether used or unused) during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates; provided that, if such Lender continues to
have any Revolving Credit Exposure after its Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure.  Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the Commitments terminate shall be payable on demand.  All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(b)           Subject to adjustment as and to the extent provided in
Section 2.24, the Company agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be

 

43

--------------------------------------------------------------------------------


 

paid in Dollars, and participation fees and fronting fees in respect of Letters
of Credit denominated in a Foreign Currency shall be paid in such Foreign
Currency.

 

(c)           The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

 

SECTION 2.13.    Interest.  (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)           The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.14.    Alternate Rate of Interest.

 

(a)           If at the time that the Administrative Agent shall seek to
determine the LIBOR Screen Rate on the Quotation Day for any Interest Period for
a Eurocurrency Borrowing the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative

 

44

--------------------------------------------------------------------------------


 

Agent shall reasonably determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the Reference Bank Rate shall be the LIBO Rate for such
Interest Period for such Eurocurrency Borrowing; provided that if the Reference
Bank Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement;  provided, further, however,  that if less than two
Reference Banks shall supply a rate to the Administrative Agent for purposes of
determining the LIBO Rate for such Eurocurrency Borrowing, (i) if such Borrowing
shall be requested in Dollars, then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency, the LIBO Rate shall be equal to the cost to
each Lender to fund its pro rata share of such Eurocurrency Borrowing (from
whatever source and using whatever methodologies as such Lender may select in
its reasonable discretion, such rate, the “COF Rate”).

 

(b)           If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)            the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period; or

 

(ii)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the
applicable currency or for the applicable Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing in Dollars, such Borrowing shall be
made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurocurrency Borrowing in a Foreign Currency, then the LIBO Rate for such
Eurocurrency Borrowing shall be the COF Rate; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

SECTION 2.15.    Increased Costs.  (a) If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

45

--------------------------------------------------------------------------------


 

(iii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, the Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive absent manifest error.  The Company shall pay, or cause the other
Borrowers to pay, such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16.    Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable

 

46

--------------------------------------------------------------------------------


 

thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding any loss of anticipated profits or
margin).  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market.  A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error.  The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

SECTION 2.17.    Taxes.  (a) Payments Free of Taxes.  Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)           Payment of Other Taxes by the Borrowers.  The relevant Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for, Other Taxes.

 

(c)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, that no Foreign
Subsidiary Borrower shall be liable for any indemnity for (or otherwise with
respect to) any Taxes paid by a Holder of Obligations (as defined in the
Guaranty) in respect of a payment received from the Company or any Domestic
Subsidiary Borrower.  A certificate as to the amount of such payment or

 

47

--------------------------------------------------------------------------------


 

liability delivered to the relevant Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)            Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrowers
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(ii)           Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person:

 

(A)          any Lender that is a U.S. Person shall deliver to such Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any

 

48

--------------------------------------------------------------------------------


 

other applicable payments under any Loan Document, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)  executed originals of IRS Form W-8ECI certifying that the income receivable
pursuant to any Loan Document is effectively connected with the conduct of a
trade or business in the United States;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

 

49

--------------------------------------------------------------------------------


 

Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)           Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)            Defined Terms.  For purposes of this Section 2.17, the term
“Lender” includes the Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)           Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 2:00 p.m., Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to Euro, in Euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16,

 

50

--------------------------------------------------------------------------------

 


 

2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           [Intentionally Omitted].

 

(d)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered,  such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

51

--------------------------------------------------------------------------------


 

(e)           Unless the Administrative Agent shall have received notice from
the relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

 

(f)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

 

SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           If (i) any Lender requests compensation under Section 2.15,
(ii) any Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then
the Company may, at its sole expense and

effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline

 

52

--------------------------------------------------------------------------------


 

Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such  assignment and delegation
cease to apply.

 

SECTION 2.20.    Expansion Option.  The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $5,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases in
Commitments and all such Incremental Term Loans does not exceed the Maximum
Incremental Amount.  The Company may arrange for any such increase or tranche to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
which agree to increase their existing Commitments, or to participate in such
Incremental Term Loans, or provide new Commitments, as the case may be; provided
that (i) each Augmenting Lender, shall be subject to the approval of the Company
and the Administrative Agent, such approvals not to be unreasonably withheld or
delayed and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto.  No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20.  Increases
and new Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the representations and warranties of the
Borrowers set forth in this Agreement shall be true and correct in all material
respects (or in all respects if the applicable representation or warranty is
qualified by Material Adverse Effect or materiality) on and as of the date of
such increase or Incremental Term Loan, except to the extent such representation
or warranty specifically relates to an earlier date in which case such
representation or warranty shall be true and correct in all material respects
(or in all respects if the applicable representation or warranty is qualified by
Material Adverse Effect or materiality) as of such earlier date, (B) at the time
of and immediately after giving effect to such increase or Incremental Term
Loan, no Default or Event of Default shall have occurred and be continuing and
(C) the Company shall be in compliance (on a pro forma basis) with the covenants
contained in Section 6.13 and (ii) the Administrative Agent shall have received
documents and opinions consistent with those delivered on the Effective Date as
to the organizational power and authority of the Borrowers to borrow hereunder
after giving effect to such increase.  On the effective date of any increase in
the Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all

 

53

--------------------------------------------------------------------------------


 

outstanding Revolving Loans as of the date of any increase in the Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrower, or the Company on behalf of the applicable Borrower, in
accordance with the requirements of Section 2.03).  The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods.  The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Maturity Date (but may
have amortization prior to such date) and (c) will have terms as agreed between
the Borrower and the lenders providing such Incremental Term Loans and
reasonably acceptable to the Administrative Agent.  Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent.  The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20.  Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time.

 

SECTION 2.21.    Extension of Maturity Date.

 

(a)           Requests for Extension.  The Company may at any time from time to
time, by notice to the Administrative Agent (who shall promptly notify the
Lenders) not later than 10 Business Days (or such shorter period as the
Administrative Agent may agree in its reasonable discretion) prior to the date
on which the Lenders are requested to respond thereto (each such date, a “Lender
Notice Date”), request that each Lender extend such Lender’s Maturity Date to
the date (each such date, an “Extension Date”) that is one year after the
Maturity Date then in effect for such Lender (the “Existing Maturity Date”).

 

(b)           Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the applicable Lender Notice Date, advise the Administrative Agent
whether or not such Lender agrees to such extension (each Lender that determines
to so extend its Maturity Date, an “Extending Lender”).  Each Lender that
determines not to so extend its Maturity Date (a “Non-Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Lender Notice Date), and any Lender that
does not so advise the Administrative Agent on or before the Lender Notice Date
shall be deemed to be a Non-Extending Lender.  The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree, and it
is understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Company for extension of the Maturity Date.

 

(c)           Notification by Administrative Agent.  The Administrative Agent
shall promptly notify the Company of each Lender’s determination under this
Section.

 

(d)           Additional Commitment Lenders.  The Company shall have the right,
but shall not be obligated, on or before the applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more financial
institutions that are not Ineligible Institutions (each, an “Additional
Commitment Lender”) approved by the Administrative Agent in accordance with the
procedures

 

54

--------------------------------------------------------------------------------


 

provided in Section 2.19(b), each of which Additional Commitment Lenders shall
have entered into an Assignment and Assumption (in accordance with and subject
to the restrictions contained in Section 9.04, with the Company or replacement
Lender obligated to pay any applicable processing or recordation fee) with such
Non-Extending Lender, pursuant to which such Additional Commitment Lenders
shall, effective on or before the applicable Maturity Date for such
Non-Extending Lender, assume a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).  Prior to any Non-Extending
Lender being replaced by one or more Additional Commitment Lenders pursuant
hereto, such Non-Extending Lender may elect, in its sole discretion, by giving
irrevocable notice thereof to the Administrative Agent and the Company (which
notice shall set forth such Lender’s new Maturity Date), to become an Extending
Lender.  The Administrative Agent may effect such amendments to this Agreement
as are reasonably necessary to provide for any such extensions with the consent
of the Company but without the consent of any other Lenders.

 

(e)           Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed to extend their Maturity Date and
the new or increased Commitments of any Additional Commitment Lenders is more
than 50% of the aggregate amount of the Commitments in effect immediately prior
to the applicable Extension Date, then, effective as of the applicable Extension
Date, the Maturity Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date that is one year after the
Existing Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement and shall be bound by the provisions of this Agreement as a
Lender hereunder and shall have the obligations of a Lender hereunder.

 

(f)            Conditions to Effectiveness of Extension.  Notwithstanding the
foregoing, (x) no more than two (2) extensions of the Maturity Date shall be
permitted hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.21 shall not be effective with respect to any Extending Lender unless:

 

(i)            no Default or Event of Default shall have occurred and be
continuing on the applicable Extension Date and immediately after giving effect
thereto;

 

(ii)           the representations and warranties of the Company set forth in
this Agreement are true and correct in all material respects (or in all respects
if the applicable representation or warranty is qualified by Material Adverse
Effect or materiality) on and as of the applicable Extension Date and after
giving effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

 

(iii)          the Administrative Agent shall have received a certificate from
the Company signed by a Financial Officer of the Company (A) certifying the
accuracy of the foregoing clauses (i) and (ii) and (B) certifying and attaching
the resolutions adopted by each Borrower approving or consenting to such
extension.

 

(g)           Maturity Date for Non-Extending Lenders.  On the Maturity Date of
each Non-Extending Lender, (i) the Commitment of each Non-Extending Lender shall
automatically terminate and (ii) the Company shall repay such Non-Extending
Lender in accordance with Section 2.10 (and shall pay to such Non-Extending
Lender all of the other Obligations owing to it

 

55

--------------------------------------------------------------------------------


 

under this Agreement) and after giving effect thereto shall prepay any Revolving
Loans outstanding on such date (and pay any additional amounts required pursuant
to Section 2.16) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).

 

(h)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.

 

SECTION 2.22.    Judgment Currency.  If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

 

SECTION 2.23.    Designation of Subsidiary Borrowers.  On the Effective Date,
and subject to the satisfaction of the applicable conditions in Article IV
hereto, the Initial Dutch Borrower shall become a Subsidiary Borrower party to
this Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Subsidiary Borrower
and a party to this Agreement.  After the Effective Date, the Company may at any
time and from time to time designate any Eligible Subsidiary as a Subsidiary
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.03, and upon such delivery
and satisfaction such Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement.  Each Subsidiary Borrower
shall remain a Subsidiary Borrower until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Subsidiary Borrower and a party to this Agreement.  Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Subsidiary Borrower at a time when any principal of or interest on any
Loan to such Borrower shall be outstanding hereunder, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Subsidiary Borrower to make further Borrowings under this Agreement.  As
soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the

 

56

--------------------------------------------------------------------------------


 

Administrative Agent shall furnish a copy thereof to each Lender.  Each
Subsidiary of the Company that is or becomes a Subsidiary Borrower pursuant to
this Section 2.23 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Subsidiary Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Subsidiary Borrower.

 

SECTION 2.24.    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.12(a);

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that, except
as otherwise provided in Section 9.02, this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby;

 

(c)           if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)            all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Company shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)          if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

57

--------------------------------------------------------------------------------


 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all facility fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such LC Exposure) and
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and

 

(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.24(c), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Company or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of a Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

SECTION 2.25.    Domestic Subsidiary Guarantors.  The Company may at any time
deliver to the Administrative Agent a revised Schedule 3.19 setting forth
Domestic Subsidiaries of the Company sufficient to cause the representation and
warranty set forth in Section 3.19 to be true and correct as of the date of
delivery of such revised Schedule.  Within 30 days of the date of delivery by
the Company of a revised Schedule 3.19 pursuant to this Section 2.25 (or such
later date as may be agreed upon by the Administrative Agent in its reasonable
discretion), which revised Schedule indicates that any Domestic

 

58

--------------------------------------------------------------------------------


 

Subsidiary has become a Material Domestic Subsidiary, the Company shall cause
such Domestic Subsidiary to (x) become a Domestic Subsidiary Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate in order for such Domestic Subsidiary to provide an unconditional
guaranty of the Obligations and (y) deliver to the Administrative Agent
appropriate corporate resolutions, other corporate documentation and, if
requested by the Administrative Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (x)), all
in form, content and scope reasonably satisfactory to the Administrative Agent. 
Promptly following (i) delivery by the Company of a revised Schedule 3.19
pursuant to this Section 2.15, which revised Schedule indicates that any
Domestic Subsidiary has ceased to constitute a Material Domestic Subsidiary and
(ii) delivery by the Company of any documentation required pursuant to the
foregoing sentence with respect to such revised Schedule, the Administrative
Agent shall be authorized to, and shall promptly, execute and deliver to the
Company such documentation as the Company may reasonably request in order to
release such Domestic Subsidiary from the Guaranty Agreement.

 

ARTICLE III

 

Representations and Warranties

 

Except as otherwise provided in Section 3.20, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

SECTION 3.01.    Existence; Qualification and Powers.  Each Loan Party and each
Subsidiary thereof (a)(i) is duly organized or formed and validly existing and
(ii) is in good standing (to the extent such concept is applicable to such
entity), in each case under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a)(ii), (b)(i) or (c) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.02.    Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) result in the creation of any Lien
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) conflict with or result in any breach or contravention of, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any material order, injunction, writ or decree
of any Governmental Authority or any material arbitral award to which such
Person or its property is subject; or (d) violate in any material respect any
Law.

 

SECTION 3.03.    Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person (other than those already
obtained) by any Loan Party is necessary or required in

 

59

--------------------------------------------------------------------------------


 

connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

SECTION 3.04.    Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy or other similar laws and general principles
of equity.

 

SECTION 3.05.    Financial Statements; No Material Adverse Effect.  (a) The
Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Company and its Subsidiaries as
of the date thereof, including material liabilities for taxes, material
commitments and Indebtedness.

 

(b)           There has been furnished to each Lender a copy of the projections
of the annual operating budgets of the Company and its Subsidiaries on a
consolidated basis, balance sheets and cash flow statements for the 2014 to 2018
fiscal years.  The Company has disclosed all material assumptions made with
respect to general economic, financial and market conditions used in formulating
such projections and such projections.  The projections reflect the reasonable
estimates of the Company and its Subsidiaries of the results of operations and
other information projected therein.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance not otherwise disclosed prior to the Effective Date
pursuant to any public filing with the SEC, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.06.    Litigation.  There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Company, threatened at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Company or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated thereby or hereby, or
(b) except as disclosed in Schedule 3.06, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.07.    No Default.  Neither the Company nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

SECTION 3.08.    Ownership of Property; Liens.  Each of the Company and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Company and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 6.01.

 

60

--------------------------------------------------------------------------------

 


 

SECTION 3.09.    Environmental Compliance.  The Company and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that, such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.10.    Insurance.  The properties of the Company and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Company, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or the applicable Subsidiary operates.

 

SECTION 3.11.    Taxes.  The Company and its Subsidiaries have filed all
Federal, state and other tax returns and reports required to be filed, and have
paid all Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets which are due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP, or (b) to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect and does not result in a Lien which is not permitted hereunder. 
There is no proposed tax assessment against the Company or any Subsidiary that
would, if made, have a Material Adverse Effect.  As of the date hereof, neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement
(other than any such agreement the only parties to which are Loan Parties and/or
their Subsidiaries).

 

SECTION 3.12.    ERISA Compliance.  (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws.  Each Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS.  To
the best knowledge of the Company, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

 

(b)           There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to result in a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event that could reasonably be expected to result in
a Material Adverse Effect has occurred or is reasonably expected to occur, other
than those listed on Schedule 3.12(c)(i); (ii) the Company and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Company nor any ERISA Affiliate has

 

61

--------------------------------------------------------------------------------


 

incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Company nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Section 4069 of ERISA; (vi) in the last
five years, no Pension Plan has been terminated by the plan administrator
thereof nor by PBGC, and to the knowledge of the Company, no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan; and (vii) no Pension Plan has any Unfunded Pension Liability in
excess of the Threshold Amount.

 

SECTION 3.13.    Subsidiaries; Equity Interests.  As of the Effective Date, the
Company has no Subsidiaries other than those specifically disclosed in Schedule
3.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Subsidiary
in the amounts specified on Schedule 3.13 free and clear of all Liens.  All of
the outstanding Equity Interests in the Company have been validly issued and are
fully paid and nonassessable.

 

SECTION 3.14.    Margin Regulations; Investment Company Act.  (a) No Borrower is
engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board), or extending credit for the purpose of
purchasing or carrying margin stock.  Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of the applicable Borrower only or of the
Company and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 6.01 or Section 6.05 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of clause (e) under
Article VII will be margin stock.

 

(b)           None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

SECTION 3.15.    Disclosure.  No report, financial statement, certificate or
other information furnished (in writing) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact (known to the Company or any of its
Subsidiaries in the case of any document or information not furnished by the
Company or one of its Subsidiaries) necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

SECTION 3.16.    Compliance with Laws.  Each of the Company and each Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.17.    Intellectual Property; Licenses, Etc.  The Company and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are

 

62

--------------------------------------------------------------------------------


 

reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as could not reasonably be
expected to have a Material Adverse Effect.  To the best knowledge of the
Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person, except as could not reasonably be expected to have a Material
Adverse Effect.  No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Company, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.18.    Senior Note Documents.  The Company has heretofore furnished to
the Administrative Agent true, complete and correct copies of the Senior Note
Documents (including schedules, exhibits and annexes thereto).  The Senior Note
Documents have not been amended, supplemented or modified since the Effective
Date (except as otherwise permitted hereunder) and constitute the complete
understanding among the parties thereto in respect of the matters and
transactions covered thereby.  No “Event of Default” under (and as defined in)
either the 2006 Senior Note Purchase Agreement or the 2010 Senior Note Purchase
Agreement has occurred and is continuing.

 

SECTION 3.19.    Material Domestic Subsidiaries.  As of the Effective Date,
Schedule 3.19, or as of the date thereof the most recent supplement to Schedule
3.19 delivered by the Company pursuant to Section 5.02(f) or
Section 6.04(c)(iv) or the most recent revised Schedule 3.19 delivered by the
Company pursuant to Section 2.25, sets forth Domestic Subsidiaries of the
Company (on a Pro Forma Basis, in the case of any supplement delivered pursuant
to Section 6.04(c)(iv)) (i) the total assets of which (not including Equity
Interests of its Subsidiaries), in the aggregate together with the total assets
of the Company (not including Equity Interests of its Subsidiaries), exceed
eighty-five percent (85.0%) of the total assets of the Company and its Domestic
Subsidiaries in the aggregate (not including Equity Interests of their
respective Subsidiaries) and (ii) the EBITDA of which for the most recently
ended fiscal quarter, in the aggregate together with the EBITDA of the Company
for such fiscal quarter, exceeds eighty-five percent (85.0%) of the EBITDA of
the Company and its Domestic Subsidiaries in the aggregate for such fiscal
quarter.  As of the Effective Date, no Subsidiary of the Company (other than any
Material Domestic Subsidiary) provides any Guarantee with respect to any
Indebtedness of the Company (other than the Obligations).

 

SECTION 3.20.    Representations as to Foreign Loan Parties.  Each of the
Company and each Foreign Loan Party represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)           Such Foreign Loan Party is subject to civil, commercial and common
Laws with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Loan Party,
the “Applicable Foreign Loan Party Documents”), and the execution, delivery and
performance by such Foreign Loan Party of the Applicable Foreign Loan Party
Documents constitute and will constitute private and commercial acts and not
public or governmental acts.  Neither such Foreign Loan Party nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Loan Party is organized and existing in
respect of its obligations under the Applicable Foreign Loan Party Documents.

 

(b)           The Applicable Foreign Loan Party Documents are in proper legal
form under the Laws of the jurisdiction in which such Foreign Loan Party is
organized and existing for the enforcement thereof against such Foreign Loan
Party under the Laws of such jurisdiction (or such other law as shall be
specified in such documents), and to ensure the legality, validity,
enforceability (except as enforceability may be limited by bankruptcy,
insolvency or similar laws

 

63

--------------------------------------------------------------------------------


 

affecting the enforcement of creditors’ rights generally), priority and
admissibility in evidence of the Applicable Foreign Loan Party Documents.  It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Loan Party Documents that
the Applicable Foreign Loan Party Documents be filed, registered or recorded
with, or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Loan Party is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Loan Party Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Loan Party
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.

 

(c)           There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Loan
Party is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Loan Party Documents or (ii) on any payment
to be made by such Foreign Loan Party pursuant to the Applicable Foreign Loan
Party Documents, except as has been disclosed to the Administrative Agent.

 

(d)           The execution, delivery and performance of the Applicable Foreign
Loan Party Documents executed by such Foreign Loan Party are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Loan Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

 

SECTION 3.21.    Dutch Companies.  (a) As of the Effective Date, no works
council (ondernemingsraad) has been established or is in the process of being
established with respect to the business of the Initial Dutch Borrower.

 

(b)           To the best of the Company’s and its Subsidiaries’ knowledge, none
of the assets owned by the Initial Dutch Borrower have a public utility
function, such that seizure of these assets is prohibited by virtue of sections
436 and 703 of the Dutch Code of Civil Procedure.

 

SECTION 3.22.    Anti-Corruption Laws and Sanctions.  The Company has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees and to the knowledge of the Company its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Company, any Subsidiary or to the knowledge of the
Company or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit, use of proceeds or other Transactions will violate
Anti-Corruption Laws or applicable Sanctions.

 

64

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions

 

SECTION 4.01.    Effective Date.  The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)           The Administrative Agent (or its counsel) shall have received
(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit E.

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of each of (i) Latham & Watkins LLP, U.S. counsel for the Loan
Parties, substantially in the form of Exhibit B-1 and (ii) NautaDutilh New York
P.C., Dutch transaction counsel, substantially in the form of Exhibit B-2.  The
Company hereby requests such counsels to deliver such opinions.

 

(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.

 

(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, certifying (i) that the representations and warranties
contained in Article III are true and correct as of such date and (ii) that no
Default or Event of Default has occurred and is continuing as of such date.

 

(e)           The Administrative Agent shall have received evidence reasonably
satisfactory to it that the commitments under the Existing Credit Agreement
shall have been terminated and cancelled substantially concurrently with the
effectiveness hereof and all indebtedness thereunder shall have been fully
repaid (except to the extent being so repaid with the initial Revolving Loans)
and any and all liens thereunder shall have been terminated.

 

(f)            The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company hereunder.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

65

--------------------------------------------------------------------------------


 

SECTION 4.02.    Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing (but excluding any conversion or
continuation of any Loan), and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)           The representations and warranties of the Borrowers set forth in
this Agreement (other than the representation made under Section 3.05(c), which
representation shall only be required to be made as of the Effective Date) shall
be true and correct in all material respects (or in all respects if the
applicable representation or warranty is qualified by Material Adverse Effect or
materiality) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except,
in each case, to the extent such representation or warranty specifically relates
to an earlier date in which case such representation or warranty shall be true
and correct in all material respects (or in all respects if the applicable
representation or warranty is qualified by Material Adverse Effect or
materiality) as of such earlier date.

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

SECTION 4.03.    Designation of a Subsidiary Borrower.  The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:

 

(a)           Copies, certified by the Secretary or Assistant Secretary or
director of such Subsidiary, of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party and such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Subsidiary;

 

(b)           An incumbency certificate, executed by the Secretary or Assistant
Secretary or director of such Subsidiary, which shall identify by name and title
and bear the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the other
Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary;

 

(c)           Opinions of counsel to such Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonably requested by counsel to the Administrative Agent and addressed
to the Administrative Agent and the Lenders; and

 

(d)           Any promissory notes requested by any Lender, and any other
instruments and documents reasonably requested by the Administrative Agent or as
otherwise required by

 

66

--------------------------------------------------------------------------------


 

regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company shall, and shall (except in the case of the covenants set forth in
Sections 5.01, 5.02, and 5.03) cause each Subsidiary to:

 

SECTION 5.01.    Financial Statements.  Deliver to the Administrative Agent and
each Lender:

 

(a)           as soon as practicable, but in any event on or prior to the date
90 days after the end of each fiscal year (or, if earlier, the date five days
after the date by which the Company shall be required to submit its Form 10-K
(or any successor form) to the SEC with respect to such fiscal year), (i) a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by (i) a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing or otherwise reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than such
exception or qualification that is with respect to, or expressly resulting
solely from, the occurrence of an upcoming Maturity Date under this Agreement
that is scheduled to occur within one year from the time such report and opinion
are delivered) and any consolidating statements provided pursuant to clause
(ii) below to be certified by a Responsible Officer of the Company to the effect
that such statements are fairly stated in all material respects when considered
in relation to the consolidated financial statements of the Company and its
Subsidiaries and (ii) consolidating statements of income or operations for the
Company and its Subsidiaries to the extent that such financial statements are
prepared and distributed to the senior management of the Company with respect to
such fiscal year; and

 

(b)           as soon as practicable, but in any event on or prior to the date
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Company (or, if earlier, the date five days after the date by which
the Company shall be required to submit its Form 10-Q (or any successor form) to
the SEC with respect to such fiscal quarter), (x) a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations and cash flows for
such fiscal quarter and for the portion of the Company’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, such consolidated statements to be certified by a
Responsible Officer of the Company as fairly presenting the financial condition,
results of operations and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and (y) consolidating statements of income or operations
for the Company and its Subsidiaries to the extent that such financial

 

67

--------------------------------------------------------------------------------


 

statements are prepared and distributed to the senior management of the Company
with respect to such fiscal quarter, such consolidating statements to be
certified by a Responsible Officer of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries.

 

As to any information contained in materials furnished pursuant to
Section 5.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) of this Section 5.01, but the foregoing
shall not be in derogation of the obligation of the Company to furnish the
information and materials described in clauses (a) and (b) of this Section 5.01
at the times specified therein.

 

SECTION 5.02.    Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 5.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Company (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or e-mail and shall be deemed to be an original
authentic counterpart thereof for all purposes);

 

(b)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Company by independent accountants in connection
with the accounts or books of the Company or any Subsidiary, or any audit of any
of them;

 

(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof having an aggregate outstanding principal amount in excess of
the Threshold Amount pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 5.01 or any other clause of this Section 5.02;

 

(e)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

 

(f)            in the event the Company or any Domestic Subsidiary shall
(i) engage in any corporate reorganization, (ii) contribute to the capital of or
otherwise make an Investment in any Subsidiary or (iii) consummate any
Disposition of property described in Section 6.05(e), in each case other than in
the ordinary course of business, which transaction shall result in Domestic
Subsidiaries that are not Domestic Subsidiary Guarantors (x) the total assets of
which, in the

 

68

--------------------------------------------------------------------------------


 

aggregate, exceed fifteen percent (15.0%) of the total assets of the Company and
its Domestic Subsidiaries in the aggregate or (y) the EBITDA of which, in the
aggregate for the most recent fiscal quarter, exceeds fifteen percent (15.0%) of
the EBITDA of the Company and its Domestic Subsidiaries in the aggregate for
such fiscal quarter, the Company shall, promptly and in any event within thirty
days of the consummation of such transaction, deliver to the Administrative
Agent a supplement to Schedule 3.19 necessary to make the representation set
forth in Section 3.19 true and correct as of the date of such supplement; and

 

(g)           promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent may from time
to time reasonably request.

 

Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.02(a) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents. 
Notwithstanding anything to the contrary in this Agreement (including Sections
5.02, 5.03 or 5.11), none of the Loan Parties or any of their Subsidiaries will
be required to disclose any document, information or other matter that
(1) constitutes non-financial trade secrets or non-financial proprietary
information, (2) in respect of which disclosure to the Administrative Agent, the
Lenders or their representatives is then prohibited by applicable law or any
agreement binding on the Company or its Subsidiaries or (3) is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of such Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on an Electronic System and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to any Borrower
or its securities) (each, a “Public Lender”).  Each Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.12); (y) all Borrower Materials marked

 

69

--------------------------------------------------------------------------------


 

“PUBLIC” are permitted to be made available through a portion of the Electronic
System designated “Public Investor;” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Electronic System not designated
“Public Investor.”

 

SECTION 5.03.    Notices.  Promptly after a Responsible Officer obtains
knowledge of any of the following, notify the Administrative Agent and each
Lender:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter (including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws) that has resulted or could reasonably be expected to result
in a Material Adverse Effect;

 

(c)           of the occurrence of any ERISA Event that could reasonably be
expected to result in a Material Adverse Effect;

 

(d)           of any material change in accounting policies of, or financial
reporting practices by, the Company or any Subsidiary; and

 

(e)           of the determination by the Registered Public Accounting Firm
providing the opinion required under Section 5.01(a)(ii) (in connection with its
preparation of such  opinion) or the Company’s determination at any time of the
occurrence or existence of any Internal Control Event.

 

Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and, if appropriate, stating what action the Company has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 5.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

SECTION 5.04.    Payment of Obligations.  Pay and discharge as the same shall
become due and payable the following: (a) all material tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; and (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property; unless, in the case of any matter described in clauses
(a) and (b) above, the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary.

 

SECTION 5.05.    Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 6.04 or 6.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

70

--------------------------------------------------------------------------------

 


 

SECTION 5.06.    Maintenance of Properties.  (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except in each case where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 5.07.    Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and geographic area, of such types and in such amounts (after giving effect to
any self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons.

 

SECTION 5.08.    Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.  The Company will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents
with  Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.09.    Books and Records.  Maintain proper books of record and
account, in which full, true and correct entries (if applicable, in conformity
with GAAP consistently applied) shall be made of all financial transactions and
matters involving the assets and business of the Company or such Subsidiary, as
the case may be.

 

SECTION 5.10.    Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Company;
provided, the Company shall pay all costs and expenses of only one such
inspection per year (measured beginning with the Effective Date and each
anniversary thereof) by the Administrative Agent and its representatives and
independent contractors (and any representatives and independent contractors of
the Lenders participating in such inspection); provided further, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Company at any time during normal business
hours and without advance notice.

 

SECTION 5.11.    Use of Proceeds.  Use the proceeds of the Loans, the issuance
of Letters of Credit and other credit extensions hereunder for general corporate
purposes, working capital, capital expenditures, Permitted Acquisitions, to
refinance the Existing Credit Agreement and other Indebtedness (including the
Senior Notes) and to otherwise finance transactions, in each case not in
contravention of any Law or of any Loan Document.  No Borrower will request any
Borrowing or Letter of Credit, and no Borrower shall use, and the Company shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any

 

71

--------------------------------------------------------------------------------


 

Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of  any Sanctions applicable to any party hereto.

 

SECTION 5.12.    Approvals and Authorizations.  Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
each Foreign Loan Party is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the execution, delivery and performance by such
Foreign Loan Party of the Loan Documents to which it is a party.

 

SECTION 5.13.    Amendments to Governing Documents.  Promptly furnish to the
Administrative Agent any material amendment, supplement or modification to any
of such Person’s Organization Documents permitted by Section 6.11; provided,
that any public filing with the SEC in respect of such material amendment,
supplement or modification shall satisfy the requirements of this Section 5.13.

 

SECTION 5.14.    Additional Domestic Subsidiary Guarantors.  (a) In addition to
causing each Material Domestic Subsidiary as of the Effective Date to execute
and deliver a Guaranty, each as required by Section 4.01(a), cause each
Subsidiary that becomes a Material Domestic Subsidiary after the Effective Date,
as promptly as possible, but in any event within ninety (90) days after
submission to the Administrative Agent by the Company of a supplement to
Schedule 3.19 as required by Section 5.02(f) or Section 6.04(c)(iv) which
supplement indicates that such Domestic Subsidiary has become a Material
Domestic Subsidiary, to (x) become a Domestic Subsidiary Guarantor by executing
and delivering to the Administrative Agent a counterpart of the Guaranty
Agreement or such other document as the Administrative Agent shall deem
appropriate in order for such Subsidiary to provide an unconditional guaranty of
the Obligations and (y) deliver to the Administrative Agent documents of the
type referred to in Section 4.01(c) and, if requested by the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation and other matters referred to in Section 4.01(b)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

(b)           If at any time any Domestic Subsidiary of the Company that is not
a Domestic Subsidiary Guarantor provides any Guarantee with respect to any
Indebtedness in excess of the Threshold Amount of the Company (including,
without limitation, the Senior Notes) or any Domestic Subsidiary Borrower other
than the Obligations, cause such Subsidiary, as promptly as possible but in any
event within sixty (60) days after the date upon which such Subsidiary shall
have guaranteed such Indebtedness, to (x) become a Domestic Subsidiary Guarantor
by executing and delivering to the Administrative Agent a counterpart of the
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate in order for such Subsidiary to provide an unconditional guaranty of
the Obligations and (y) deliver to the Administrative Agent documents of the
type referred to in Section 4.01(c) and, if requested by the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation and other matters referred to in Section 4.01(b)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

(c)           Notwithstanding anything to the contrary in this Agreement, no
(x) Foreign Subsidiary that is a CFC, (y) Subsidiary substantially all of the
assets of which consist of Equity Interests or securities in one or more Foreign
Subsidiaries that are CFCs, so long as such Subsidiary does not conduct any
business or activities other than the ownership of such Equity Interests and/or
securities and does not incur and is not otherwise liable for any Indebtedness
or

 

72

--------------------------------------------------------------------------------


 

other liabilities or (z) Subsidiary whose Equity Interests are beneficially
owned directly or indirectly by a Foreign Subsidiary that is a CFC, shall be
required to become a Subsidiary Guarantor.

 

SECTION 5.15.    Further Assurances.  Cooperate with the Lenders and the
Administrative Agent and execute such further instruments and documents as the
Lenders or the Administrative Agent shall reasonably request to carry out to
their satisfaction the transactions contemplated by this Agreement and the other
Loan Documents.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

 

SECTION 6.01.    Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and listed on Schedule 6.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed in any material respect, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 6.03(b),
and (iii) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 6.03;

 

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case

 

73

--------------------------------------------------------------------------------


 

materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under clause (h) of Article VII (including due to any such
judgment having been stayed pending appeal) or securing appeal or other surety
bonds related to such judgments;

 

(i)            Liens securing Indebtedness permitted under Sections 6.03(c),
6.03(g) and 6.03(h);

 

(j)            Liens on any property owned by any Subsidiary that is not a Loan
Party;

 

(k)           Liens securing Indebtedness permitted under Section 6.03(i);
provided, that (i) if the grantor of such Liens is a Domestic Loan Party, the
grantee of such Liens must be a Domestic Loan Party and (ii) if the grantor of
such Liens is a Foreign Loan Party, the grantee of such Liens must be a Loan
Party;

 

(l)            Liens on equipment or real estate, or both, and proceeds thereof,
securing Indebtedness permitted under Section 6.03(m);

 

(m)          Liens granted to or for the benefit of holders of Senior Notes
pursuant to the terms of the Senior Note Documents (or noteholders with respect
to substantially similar senior note purchase agreements having restrictive
covenants which are not more onerous to the Company than the 2010 Senior Note
Purchase Agreement as it may be amended in accordance with this Agreement) to
the extent, and only to the extent, (i) such Liens were required to be granted
as a result of cash collateral being required to be pledged hereunder upon any
Lender becoming a Defaulting Lender and (ii) the proportion of the value of the
collateral securing such obligations relative to the outstanding principal
balance of such notes is equal to the proportion that such cash collateral bears
to the Obligations (including LC Exposure), or the value of the collateral
securing such obligations is equal to the amount of such cash collateral;

 

(n)           Liens on deposits, deposit accounts, investment accounts and
similar accounts, credit balances in such accounts and related rights of Foreign
Subsidiaries of the Borrower securing the obligations of Foreign Subsidiaries of
the Borrower arising under and with respect to Permitted Foreign Cash Management
Arrangements and granted in favor of institutions providing such arrangements
and affiliates thereof;

 

(o)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 6.02(h) or
6.02(i) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(p)           Liens (i) of a collection bank arising under Section 4-208 or
4-210 of the Uniform Commercial Code on the items in the course of collection,
(ii) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes and (iii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of setoff) and that are within the
general parameters customary in the banking industry;

 

74

--------------------------------------------------------------------------------


 

(q)           Liens existing on property at the time of (and not in
contemplation of) its acquisition or existing on the property of any Person at
the time such Person becomes (and not in contemplation of such Person becoming)
a Subsidiary; provided that such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property of such acquired Subsidiary);

 

(r)            purported Liens evidenced by the filing of precautionary
Uniform Commercial Code financing statements or similar public filings;

 

(s)            Liens arising under Article 24 of the general terms and
conditions (Algemene Bank Voorwaarden) of any member of the Dutch Bankers’
Association (Nederlandse Verening van Banken) or any similar term applied by a
financial institution in The Netherlands pursuant to its general terms and
conditions;

 

(t)            Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(u)           Liens (i) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) on specific
items of inventory or other goods and proceeds thereof of any Person securing
such Person’s obligations in respect of bankers’ acceptances or documentary
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or such other goods in the
ordinary course of business;

 

(v)           leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business (or other agreement under which the Company or
any Subsidiary has granted rights to end users to access and use the Borrower’s
or any Subsidiary’s products, technologies or services) which do not
(i) interfere in any material respect with the business of the Company and its
Subsidiaries, taken as a whole, or (ii) secure any Indebtedness; and

 

(w)          other Liens securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed $25,000,000.

 

SECTION 6.02.    Investments.  Make any Investments, except:

 

(a)           existing Investments in Subsidiaries and other Investments in
existence on the Effective Date and described in Schedule 6.02 and any renewal
or extension of any such Investments that does not increase the amount of the
Investment being renewed or extended as determined as of such date of renewal or
extension;

 

(b)           Investments held by the Company or such Subsidiary in the form of
cash equivalents or short-term marketable debt securities;

 

(c)           subject to the limitations set forth in Sarbanes-Oxley and all
rules and regulations related thereto, (i) advances to officers, directors and
employees of the Company and Subsidiaries for travel, entertainment, relocation
and analogous ordinary business purposes and (ii) loans to employees of the
Company pursuant to the terms of the Company’s non-qualified stock option or
other equity plan, secured by pledges of the Equity Interests of the Company
owned by such employee; provided that the aggregate outstanding amount of such
Investments permitted pursuant to this Section 6.02(c) shall not exceed
$3,000,000 at any time;

 

75

--------------------------------------------------------------------------------


 

(d)           Investments from the Company to any Subsidiary or from any
Subsidiary to the Company or any other Subsidiary;

 

(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(f)            Guarantees permitted by Section 6.03;

 

(g)           Investments (other than Investments permitted pursuant to
Section 6.02(a)) in or to joint ventures in lines of business that are the same
or similar to the line of business in which the Company and its Subsidiaries are
then engaged prior to such Investment; provided, that such Investments
consisting of loans, advances, Guarantees or cash capital contributions shall
not exceed $50,000,000 in the aggregate at any time outstanding;

 

(h)           Investments in Permitted Acquisitions; and

 

(i)            other Investments, provided that no Default shall have occurred
and be continuing as of the date such Investment is made or would result
therefrom.

 

SECTION 6.03.    Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness outstanding on the date hereof and listed on Schedule
6.03, and any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(c)           obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;”

 

(d)           unsecured Indebtedness of the Company and any other Loan Party
(including, without limitation, the Senior Notes);

 

(e)           (i) unsecured Indebtedness of any Subsidiary of the Company that
is not a Loan Party and (ii) secured Indebtedness (including Attributable
Indebtedness in respect of capital leases, Synthetic Lease Obligations and
Permitted Receivables Purchase Facilities and Indebtedness in respect of
purchase money obligations for fixed or capital assets) of Subsidiaries that are
not Loan Parties, in an aggregate outstanding principal amount not to exceed at
any time 12.5% of Consolidated Total Assets as of the end of the preceding
fiscal year;

 

76

--------------------------------------------------------------------------------


 

(f)            Indebtedness of any Person that becomes a Subsidiary after the
Effective Date, which Indebtedness is existing at the time such Person becomes a
Subsidiary and is not incurred in contemplation of such Person becoming a
Subsidiary and is non-recourse to (and is not assumed by any of) the Company or
any Subsidiary (other than any Subsidiary of such Person that is a Subsidiary on
the date such Person becomes a Subsidiary after the Effective Date);

 

(g)           secured Indebtedness (including Attributable Indebtedness in
respect of capital leases and Synthetic Lease Obligations and Indebtedness in
respect of purchase money obligations for fixed or capital assets, but excluding
Attributable Indebtedness in respect of Permitted Receivables Purchase
Facilities) of the Company or any of its Subsidiaries in an aggregate principal
amount not to exceed $100,000,000 at any time outstanding;

 

(h)           Attributable Indebtedness in respect of Permitted Receivables
Purchase Facilities in an aggregate principal amount not to exceed $100,000,000
at any time outstanding;

 

(i)            Indebtedness of (i) the Company owing to any Subsidiary thereof
or (ii) any Subsidiary owing to the Company or any other Subsidiary;

 

(j)            Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code in respect of a Subsidiary of the Initial
Dutch Borrower incorporated in The Netherlands and any residual liability with
respect to such guarantees arising under Section 2:404 of the Dutch Civil Code;

 

(k)           any joint and several liability arising as a result of any of the
Loan Parties being included in a fiscal unity (fiscale eenheid) in The
Netherlands or its equivalent in any other relevant jurisdiction;

 

(l)            Guarantees of (i) the Company in respect of Indebtedness
otherwise permitted hereunder of any Subsidiary and (ii) subject to
Section 5.14(b), any Subsidiary in respect of Indebtedness otherwise permitted
hereunder of the Company or any other Subsidiary; and

 

(m)          Indebtedness secured by equipment or real estate, or both, and
proceeds thereof, which is assumed or continued in connection with Permitted
Acquisitions under Section 6.04(c), but not incurred in anticipation or as a
result thereof.

 

SECTION 6.04.    Fundamental Changes; Permitted Acquisitions.  Merge, dissolve,
liquidate, consolidate with or into another Person, Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
or agree to or effect any Acquisition except that, so long as no Default exists
or would result therefrom:

 

(a)           any Subsidiary may liquidate, dissolve, or dissolve voluntarily
into, and may merge with and into (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that (x) when any Domestic Subsidiary Borrower is
liquidating or dissolving into, or merging with and into, another Subsidiary, a
Domestic Subsidiary Borrower shall be the continuing or surviving Person,
(y) when any Domestic Subsidiary Guarantor is liquidating or dissolving into, or
merging with and into, another Subsidiary other than any Domestic Subsidiary
Borrower, a Domestic Subsidiary Guarantor shall be the continuing or surviving
Person and (z) when any Foreign Subsidiary Borrower is liquidating or dissolving
into, or merging with and into, another Subsidiary other

 

77

--------------------------------------------------------------------------------


 

than any Domestic Loan Party, a Foreign Subsidiary Borrower shall be the
continuing or surviving Person;

 

(b)           any Subsidiary (other than any Subsidiary Borrower) may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Company or to another Subsidiary; provided that if the transferor in such
a transaction is a Domestic Subsidiary Guarantor, then the transferee must be a
Domestic Loan Party;

 

(c)           the Company or any Subsidiary may consummate any Acquisition with
respect to which the following conditions are satisfied (a “Permitted
Acquisition”):

 

(i)            the Person to be acquired (the “Target”) is not engaged in any
material line of business substantially different from those lines of business
conducted by the Company and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto;

 

(ii)           the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof, of each of the Company or the
applicable Subsidiary and of the Target has approved such Acquisition; provided,
that, in the case of any Target that is a Public Company, such approval of the
board of directors of the Target shall have been obtained prior to any tender
offer or similar solicitation of the holders of voting securities of the Target
and shall not have been withdrawn;

 

(iii)          any Indebtedness directly or indirectly incurred or assumed in
connection with such Acquisition shall have been permitted to be incurred or
assumed pursuant to Section 6.03;

 

(iv)          if the Purchase Price for such Acquisition is greater than or
equal to $100,000,000, then concurrent with the consummation of such
Acquisition, the Company shall have delivered to the Administrative Agent (A) a
Compliance Certificate prepared on a Pro Forma Basis demonstrating that the
Consolidated Leverage Ratio as of the end of the most recent fiscal quarter for
which financial statements are available prior to the date of the consummation
of such Acquisition and after giving effect to such Acquisition shall not be
greater than the maximum permitted Consolidated Leverage Ratio as of the end of
the most recent fiscal quarter pursuant to Section 6.13(b), (B) a supplement to
Schedule 3.19 setting forth Domestic Subsidiaries of the Company necessary to
make the representation and warranty set forth in Section 3.19 true and correct
after giving effect to such Permitted Acquisition and (C) a certificate from a
Responsible Officer of the Company to the effect that (1) the Company and its
Subsidiaries, on a consolidated and consolidating basis, will be solvent both
before and after consummating such Acquisition and (2) no Default or Event of
Default then exists or would result after giving effect to such Acquisition;

 

(v)           in the case of an Acquisition by the Company or such Subsidiary of
(i) Equity Interests of any Target organized under the laws of the United States
or any State thereof, the Target shall become a direct or indirect wholly owned
Subsidiary of the Company or (ii) any business or line of business of any
Target, such business or line of business shall be acquired by a direct or
indirect wholly owned subsidiary of the Company;

 

78

--------------------------------------------------------------------------------


 

(vi)          the business to be acquired would not subject the Administrative
Agent or any Lender to regulatory or third party approvals in connection with
the exercise of any of its rights and remedies under this Agreement or any other
Loan Document; and

 

(vii)         no contingent obligations or liabilities will be incurred or
assumed in connection with such acquisition which (x) are required to be
described in the footnotes of the Company’s financial statements in accordance
with GAAP and (y) could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 6.05.    Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of Permitted Receivables pursuant to Permitted
Receivables Purchase Facilities;

 

(d)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(e)           Dispositions of property by (i) the Company to any Subsidiary or
(ii) any Subsidiary to the Company or any other Subsidiary; provided, that the
aggregate book value of all property subject to Specified JV/Intercompany Asset
Transfers in any fiscal year, together with the book value of all property
Disposed of in reliance on Section 6.05(i) during such fiscal year, shall not
exceed 20% of Consolidated Total Assets as of the end of the preceding fiscal
year;

 

(f)            Dispositions permitted by Section 6.04;

 

(g)           Dispositions by the Company and its Subsidiaries of property
pursuant to sale-leaseback transactions; provided, that the book value of all
property Disposed of in connection with such transactions from and after the
Effective Date shall not exceed $25,000,000;

 

(h)           licenses of IP Rights;

 

(i)            Dispositions by the Company and its Subsidiaries not otherwise
permitted under this Section 6.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (i) in any fiscal year, together with the book value of all property
subject to Specified JV/Intercompany Asset Transfers during such fiscal year,
shall not exceed 20% of Consolidated Total Assets as of the end of the preceding
fiscal year;

 

(j)            the lapse, abandonment or discontinuance of the use or
maintenance of any IP Rights if previously determined by the Company or any
Subsidiary in its reasonable business judgment that such lapse, abandonment or
discontinuance is desirable in the conduct of its business; and

 

79

--------------------------------------------------------------------------------


 

(k)           any transfer of assets of the Company or any Subsidiary to the
Company or any other Subsidiary in exchange for assets of such transferee so
long as the fair market value of any property or assets received is at least
equal to the fair market value of the property or assets transferred;

 

provided, however, that any Disposition pursuant to clauses (c), (d), (g) and
(i) above shall be for fair market value.

 

SECTION 6.06.    Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so unless no Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom.

 

SECTION 6.07.    Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

SECTION 6.08.    Transactions with Affiliates.  Enter into any transaction of
any kind with any Affiliate of the Company, whether or not in the ordinary
course of business, other than:

 

(a)           transactions on fair and reasonable terms substantially as
favorable to the Company or such Subsidiary as would be obtainable by the
Company or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate;

 

(b)           transactions relating to any Permitted Receivables Purchase
Facility;

 

(c)           employment and severance arrangements and confidentiality
agreements between the Company and the Subsidiaries and their respective
officers and employees in the ordinary course of business and transactions
pursuant to stock option, profits interest and other equity plans and employee
benefit plans and arrangements;

 

(d)           transactions between or among the Company or any of the
Subsidiaries or any entity that becomes a Subsidiary as a result of such
transaction, and in each case not involving any other Affiliate; and

 

(e)           payments to or from, and transactions with, joint ventures (to the
extent any such joint venture is only an Affiliate as a result of Investments by
the Company and the Subsidiaries in such joint venture) in the ordinary course
of business and to the extent otherwise permitted under Section 6.02.

 

SECTION 6.09.    Burdensome Agreements.  Enter into or be subject to any
Contractual Obligation (other than this Agreement or any other Loan Document,
the Senior Note Documents, or other agreements governing Indebtedness otherwise
permitted hereunder and having restrictive covenants which are not more onerous
to the Company than the 2010 Senior Note Purchase Agreement as it may be amended
in accordance with this Agreement) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to any Loan Party or to otherwise
transfer property to any Loan Party, (ii) of any Material Domestic Subsidiary or
any other Domestic Loan Party to Guarantee the Indebtedness of the Company or
any Subsidiary Borrower, (iii) of any Foreign Loan Party to Guarantee the
Indebtedness of any Foreign Subsidiary Borrower or (iv) of the Company or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that the foregoing clauses shall not apply to any
Contractual Obligations that:

 

80

--------------------------------------------------------------------------------


 

(a)           include a negative pledge incurred or provided in favor of any
holder of Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets, in each case solely
to the extent any such negative pledge relates to the property financed by or
the subject of such Indebtedness;

 

(b)           are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming a Subsidiary;

 

(c)           are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 6.02 and
applicable solely to such joint venture entered into in the ordinary course of
business;

 

(d)           are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;

 

(e)           are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;

 

(f)            are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business;

 

(g)           arise in connection with cash or other deposits permitted under
Section 6.01;

 

(h)           apply by reason of any applicable Law, rule, regulation or order
or are required by any Governmental Authority having jurisdiction over the
Company or any Subsidiary;

 

(i)            are customary restrictions that arise in connection with any
Disposition permitted by Section 6.05 applicable pending such Disposition solely
to the assets (including Equity Interests) subject to such Disposition;

 

(j)            are customary restrictions on leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto; or

 

(k)           are restrictions with respect to any Foreign Subsidiary under or
with respect to Permitted Foreign Cash Management Arrangements or Indebtedness
of such Foreign Subsidiary permitted by this Agreement and, in the case of such
Indebtedness, is issued on then-market terms and contains restrictions customary
for Indebtedness of such type, in each case as determined in the good faith
judgment of the Company or such Foreign Subsidiary, and the documents,
instruments and agreements entered into in connection therewith.

 

SECTION 6.10.    Use of Proceeds.  Use the proceeds of any Loan, any issuance of
Letters of Credit or any other credit extension hereunder, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, unless, in each
case, the representations and warranties in Section 3.14(a) would be true and
correct after giving effect to such purchase, carrying or extension of credit as
if such representations and warranties were remade on the date thereof.

 

SECTION 6.11.    [Reserved].

 

81

--------------------------------------------------------------------------------


 

SECTION 6.12.    Senior Note Documents.  Amend, supplement or otherwise modify
the terms of any of the Senior Note Documents unless such amendment, supplement
or modification could not reasonably be expected to (i) have a Material Adverse
Effect or (ii) have a material adverse effect on the rights and interests of the
Administrative Agent and the Lenders under the Loan Documents.

 

SECTION 6.13.    Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 3.50 to 1:00.

 

(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio at the end of any fiscal quarter of the Company to be greater than 3.25 to
1:00; provided, that the Company may, on not more than three occasions during
the term of this Agreement, elect to increase the maximum Consolidated Leverage
Ratio permitted under this Section 6.13(b) to 3.75 to 1.00 for a period of four
consecutive fiscal quarters in connection with a Permitted Acquisition occurring
during the first of such four fiscal quarters if the aggregate consideration
paid or to be paid in respect of such Permitted Acquisition exceeds
$100,000,000.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           Non-Payment.  Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any LC Exposure or (ii) within
five days after the same becomes due, any interest on any Loan or on any LC
Exposure, any fee due hereunder or any other amount payable hereunder or under
any other Loan Document; or

 

(b)           Specific Covenants.  The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 5.01, 5.02, 5.03, 5.05,
5.10, 5.11 or 5.14 or Article VI; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (i) with respect to any
representations, warranties, certifications or statements that contain a
materiality qualifier, shall be incorrect or misleading in any respect when made
or deemed made and (ii) with respect to any representations, warranties,
certifications or statements that do not contain a materiality qualifier, shall
be incorrect or misleading in any material respect when made or deemed made; or

 

(e)           Cross-Default.  (i) The Company or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn

 

82

--------------------------------------------------------------------------------


 

committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any Event
of Default (under and as defined in such Swap Contract) as to which the Company
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Company or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Company or such Subsidiary
as a result thereof is greater than the Threshold Amount; or (iii) there occurs
any termination, liquidation, unwind or similar event or circumstance under any
Permitted Receivables Purchase Facility, which permits any purchaser of
receivables thereunder to cease purchasing such receivables or to apply all
collections on previously purchased receivables thereunder to the repayment of
such purchaser’s interest in such previously purchased receivables (other than
any such event or circumstance that arises solely as a result of a down-grading
of the credit rating of any bank or financial institution not affiliated with
the Company that provides liquidity, credit or other support in connection with
such facility) and the Attributable Indebtedness in respect of such Permitted
Receivables Purchase Facility is greater than the Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Borrower or Material Domestic
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property (or any Borrower or Material Domestic
Subsidiary takes any corporate action to authorize or effect any of the
foregoing actions); or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 45 calendar days, or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 45 calendar days, or an order for relief is entered in any such
proceeding (or any Borrower or Material Domestic Subsidiary fails to contest in
good faith any such appointment or proceeding); or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Borrower or Material
Domestic Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Borrower or Material
Domestic Subsidiary (i) any one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any one or more

 

83

--------------------------------------------------------------------------------


 

non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect; or

 

(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (f) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Company, take either or both of the
following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become  due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (f) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including  execution of the other Loan
Documents, and to exercise such powers as are delegated to the

 

84

--------------------------------------------------------------------------------


 

Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

85

--------------------------------------------------------------------------------


 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and  has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

86

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.    Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)            if to any Borrower, to it c/o Watts Water Technologies, Inc., 815
Chestnut Street, North Andover, Massachusetts 01845, Attention of Timothy M.
MacPhee, Treasurer (Telecopy No. (978) 794-0353; Telephone No. (978) 689-6201);

 

(ii)           if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street,
Chicago, Illinois 60603-2003, Attention of Duyanna Goodlet (Telecopy No. (888)
292-9533) and (B) in the case of Borrowings denominated in Foreign Currencies,
to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP,
Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360),
and in each case with a copy to JPMorgan Chase Bank, N.A., Two Corporate Drive,
Suite 730, Shelton, Connecticut 06484, Attention of Peter Killea (Telecopy
No. (203) 944-8495);

 

(iii)          if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn Street, Chicago, Illinois 60603-2003, Attention of Duyanna
Goodlet (Telecopy No. (888) 292-9533);

 

(iv)          if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn Street, Chicago, Illinois 60603-2003, Attention of Duyanna
Goodlet (Telecopy No. (888) 292-9533); and

 

(v)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an

 

87

--------------------------------------------------------------------------------


 

acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

(d)           Electronic Systems.

 

(i)            The Company agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.

 

(ii)           Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.”  The Agent Parties (as defined below) do
not warrant the adequacy of such Electronic Systems and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

SECTION 9.02.    Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the

 

88

--------------------------------------------------------------------------------


 

Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)           Except as provided in Section 2.20 with respect to an Incremental
Term Loan Amendment and Section 2.21 with respect to the extension of the
then-existing Maturity Date, neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase  the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby (provided that (i) only the consent of the Required Lenders
shall be necessary to amend the provisions of Section 2.13(c) or to waive any
obligation of any Borrower to pay interest or any other amount at the interest
rate prescribed in such Section and (ii) any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii)), (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (d) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date), or (vi) (1) release the
Company from its obligations under the Guaranty or (2) release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guaranty, in each case, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be (it being
understood that any change to Section 2.24 shall require the consent of the
Administrative Agent, the Issuing Bank and the Swingline Lender). 
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.

 

(c)           Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more credit facilities (in addition to the Incremental Term Loans pursuant to
an Incremental Term Loan Amendment) to this Agreement and to permit extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and

 

89

--------------------------------------------------------------------------------


 

fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders.

 

(d)           If, in connection with any proposed amendment, waiver or consent 
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

 

(e)           Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrowers only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

 

SECTION 9.03.    Expenses; Indemnity; Damage Waiver.  (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)           The Company shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any

 

90

--------------------------------------------------------------------------------


 

other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company against an Indemnitee for a material breach of such Indemnitee’s express
obligations hereunder, if the Company has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

 

(c)           To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Company’s failure to pay any such
amount shall not relieve the Company of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

(d)           To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)           All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

 

SECTION 9.04.    Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any

 

91

--------------------------------------------------------------------------------


 

Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)          the Company (provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof); provided, further, that no consent of the Company
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default under clause (a), (f) or (g) of
Article VII has occurred and is continuing, any other assignee;

 

(B)          the Administrative Agent;

 

(C)          the Issuing Bank; and

 

(D)          the Swingline Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default under clause (a), (f) or (g) of Article VII has occurred and is
continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information

 

92

--------------------------------------------------------------------------------


 

(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

 

(E)           other than assignments to an existing Lender, assignments to
Lenders that will acquire a portion of the Obligations of a Dutch Borrower shall
only be permitted if such Lender is a Dutch Non-Public Lender at all times.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company, any of its Subsidiaries or any of its Affiliates, (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof, (e) a Disqualified
Institution or (f) unless the Commitments have terminated, any Person that is
not able to make Loans denominated in Foreign Currencies.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

93

--------------------------------------------------------------------------------


 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)           Any Lender may, without the consent of any Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury

 

94

--------------------------------------------------------------------------------


 

Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05.    Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

95

--------------------------------------------------------------------------------


 

SECTION 9.07.    Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.    Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower or any Subsidiary Guarantor against any of
and all of the Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. 
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b)           Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(c)           Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Each Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City.  The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment.  Said designation and appointment shall be
irrevocable by each such Subsidiary Borrower until all Loans, all reimbursement
obligations, interest thereon and all other amounts payable by such Subsidiary
Borrower hereunder and under the other Loan Documents shall have been paid in
full in accordance with the provisions hereof and thereof and such

 

96

--------------------------------------------------------------------------------


 

Subsidiary Borrower shall have been terminated as a Borrower hereunder pursuant
to Section 2.23.  Each Subsidiary Borrower hereby consents to process being
served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in any federal or New York State court sitting in New York City
by service of process upon the Company as provided in this Section 9.09(d);
provided that, to the extent lawful and possible, notice of said service upon
such agent shall be mailed by registered or certified air mail, postage prepaid,
return receipt requested, to the Company and (if applicable to) such Subsidiary
Borrower at its address set forth in the Borrowing Subsidiary Agreement to which
it is a party or to any other address of which such Subsidiary Borrower shall
have given written notice to the Administrative Agent (with a copy thereof to
the Company).  Each Subsidiary Borrower irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Subsidiary Borrower in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to such
Subsidiary Borrower.  To the extent any Subsidiary Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), each Subsidiary Borrower
hereby irrevocably waives, to the extent permitted by law, such immunity in
respect of its obligations under the Loan Documents.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

SECTION 9.10.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.    Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any

 

97

--------------------------------------------------------------------------------


 

prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company.  For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Company; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13.    USA PATRIOT Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

SECTION 9.14.    Releases of Subsidiary Guarantors.

 

(a)           A Subsidiary Guarantor shall automatically be released from its
obligations under the Guaranty upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary Guarantor
ceases to be a Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise.  In connection with any termination
or release pursuant to this Section, the Administrative Agent shall (and is
hereby irrevocably authorized by each Lender to) execute and deliver to any Loan
Party, at such Loan Party’s expense, all

 

98

--------------------------------------------------------------------------------


 

documents that such Loan Party shall reasonably request to evidence such
termination or release.  Any execution and delivery of documents pursuant to
this Section shall be without recourse to or warranty by the Administrative
Agent.

 

(b)           Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Company, release any
Subsidiary Guarantor from its obligations under the Guaranty if such Subsidiary
Guarantor is no longer a Subsidiary or is no longer required to be a Subsidiary
Guarantor pursuant to the terms of this Agreement.

 

(c)           At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Contract or any Banking Services Agreement, and other Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Guaranty and all obligations (other than those expressly
stated to survive such termination) of each Subsidiary Guarantor thereunder
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.

 

SECTION 9.15.    Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.16.    No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates.  To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

99

--------------------------------------------------------------------------------


 

SECTION 9.17.    Attorney Representation.  If a Dutch Borrower is represented by
an attorney in connection with the signing and/or execution of the Agreement
and/or any other Loan Document it is hereby expressly acknowledged and accepted
by the parties to the Agreement and/or any other Loan Document that the
existence and extent of the attorney’s authority and the effects of the
attorney’s exercise or purported exercise of his or her authority shall be
governed by the laws of the Netherlands.

 

[Signature Pages Follow]

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WATTS WATER TECHNOLOGIES, INC.,

 

as the Company

 

 

 

 

 

By

/s/ Timothy M. MacPhee

 

 

Name: Timothy M. MacPhee

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

WATTS INDUSTRIES EUROPE B.V.,

 

as the Initial Dutch Borrower

 

 

 

 

 

 

 

By

/s/ Mario Sanchez

 

 

Name: Mario Sanchez

 

 

Title: Director

 

 

 

 

 

 

 

By

/s/ Cornelis Hendrik Pruim

 

 

Name: Cornelis Hendrik Pruim

 

 

Title: Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent

 

 

 

 

 

 

 

By

/s/ Peter M. Killea

 

 

Name: Peter M. Killea

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

Watts Water Technologies, Inc. et al

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., individually as a Lender and as a Co-Syndication Agent

 

 

 

 

 

 

 

By

/s/ Christopher P. Busconi

 

 

Name: Christopher P. Busconi

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

Watts Water Technologies, Inc. et al

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION., individually as a Lender and as a Co-Syndication
Agent

 

 

 

 

 

 

 

By

/s/ Christopher P. Busconi

 

 

Name: Marcel Fournier

 

 

Title: Vice President

 

Signature Page to Credit Agreement

Watts Water Technologies, Inc. et al

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Syndication Agent

 

 

 

 

 

 

 

By

/s/ Robert Krasnow

 

 

Name: Robert Krasnow

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

Watts Water Technologies, Inc. et al

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent

 

 

 

 

 

 

 

By

/s/ Elise M. Russo

 

 

Name: Elise M. Russo

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement
Watts Water Technologies, Inc. et al

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N. A., individually as a Lender and as a Co-Documentation Agent

 

 

 

 

 

 

 

By

/s/ Steve O’Sullivan

 

 

Name: Steve O’Sullivan

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement
Watts Water Technologies, Inc. et al

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N. A., as a Lender

 

 

 

 

 

 

 

By

/s/ Jorge Schwarz

 

 

Name: Jorge Schwarz

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement
Watts Water Technologies, Inc. et al

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Vice President

 

 

 

 

 

 

 

By

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title: Vice President

 

Signature Page to Credit Agreement
Watts Water Technologies, Inc. et al

 

--------------------------------------------------------------------------------


 

 

BROWN BROTHERS HARRIMAN & CO., as a Lender

 

 

 

 

 

 

 

By

/s/ Jed Hall

 

 

Name: Jed Hall

 

 

Title: Managing Director

 

Signature Page to Credit Agreement
Watts Water Technologies, Inc. et al

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

80,000,000

 

BANK OF AMERICA, N.A.

 

$

80,000,000

 

KEYBANK NATIONAL ASSOCIATION

 

$

80,000,000

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

80,000,000

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

$

55,000,000

 

RBS CITIZENS, N.A.

 

$

55,000,000

 

SANTANDER BANK, N.A.

 

$

35,000,000

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

$

25,000,000

 

BROWN BROTHERS HARRIMAN & CO.

 

$

10,000,000

 

AGGREGATE COMMITMENT

 

$

500,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 3.13

 

Subsidiaries

 

North America

 

Name of Subsidiary

 

Jurisdiction of 
Organization

 

Direct Parent(s)

 

Percentage

Ownership

 

Watts Regulator Co.

 

MA

 

Watts Water Technologies, Inc.

 

100

%

Watts Premier, Inc.

 

AZ

 

Watts Regulator Co.

 

100

%

Orion Enterprises, Inc.

 

KS

 

Watts Regulator Co.

 

100

%

HF Scientific, Inc.

 

FL

 

Watts Regulator Co.

 

100

%

Dormont Manufacturing Company

 

PA

 

Watts Regulator Co.

 

100

%

Watts Water Quality and Conditioning Products, Inc.

 

DE

 

Watts Regulator Co.

 

100

%

Blue Ridge Atlantic, Inc.

 

NC

 

Orion Enterprises, Inc.

 

100

%

Tekmar Control Systems, Inc.

 

WA

 

Watts Regulator Co.

 

100

%

Watts International Holdings Limited

 

DE

 

Watts International Holdings Limited

 

100

%

Watts Canada Finance Company LLC

 

DE

 

Watts Water Technologies (Canada), Inc.

 

100

%

Watts Water Technologies (Canada), Inc. (formerly Watts Industries
(Canada), Inc.)

 

Federally chartered (Canadian)

 

Watts Water Technologies, Inc.

 

100

%

Tekmar Holdings Ltd.

 

British Columbia

 

Watts Water Technologies (Canada), Inc.

 

100

%

Tekmar Control Systems Ltd.

 

British Columbia

 

Tekmar Holdings Ltd.

 

100

%

Watts Water Technologies Latin America S.A. de C.V.

 

Mexico

 

Watts Regulator Co.

 

99

%

 

 

 

 

Watts Water Quality and Conditioning Products, Inc.

 

1

%

 

Europe & Africa

 

Name of Subsidiary

 

Jurisdiction of
Organization

 

Direct Parent(s)

 

Percentage
Ownership(1)

 

Watts Holdings Limited

 

Gibraltar

 

Watts Regulator Co.

 

100

%

Watts International Holdings Limited

 

Gibraltar

 

Watts Regulator Co.

 

100

%

 

--------------------------------------------------------------------------------


 

Mutpec C.V.

 

Netherlands

 

Watts International Holdings Limited

 

99.99

%

 

 

 

 

 

 

 

 

 

 

 

 

Watts Water Technologies International, LLC

 

0.01

%

Watts EMEA Holding BV

 

Netherlands

 

Mutpec C.V.

 

100

%

Watts Industries Europe BV

 

Netherlands

 

Watts EMEA Holding BV

 

100

%

Watts Industries Netherlands BV (formerly Watts Ocean BV)

 

Netherlands

 

Watts Industries Europe BV

 

100

%

Watts Intermes GmbH

 

Austria

 

Watts Industries Netherlands BV

 

99

%

 

 

 

 

 

 

 

 

 

 

 

 

Watts Intermes AG

 

1

%

Watts Industries Belgium Bvba (formerly Watts Ocean NV)

 

Belgium

 

Watts Industries Europe BV

 

100

%

Watts Belgium Holding Bvba

 

Belgium

 

Watts Industries Europe BV

 

100

%

Watts Insulation NV (formerly Watts Microflex NV)

 

Belgium

 

Watts Belgium Holding Bvba

 

100

%

Socla Benelux S.P.R.L.

 

Belgium

 

Socla S.A.S.

 

100

%

Watts Industries Bulgaria EAD

 

Bulgaria

 

Watts Industries Europe BV

 

100

%

BLÜCHER Metal A/S

 

Denmark

 

Watts Denmark Holding ApS

 

100

%

Watts Denmark Holding ApS

 

Denmark

 

Watts Italy Holding S.r.l.

 

35

%

 

 

 

 

 

 

 

 

 

 

 

 

Watts Industries Europe BV

 

65

%

BLÜCHER France SARL

 

France

 

BLÜCHER Metal A/S

 

100

%

Watts Electronics S.A.S.

 

France

 

Watts France Holding S.A.S.

 

100

%

Watts France Holding S.A.S.

 

France

 

Watts Industries Europe BV

 

100

%

Watts Industries France S.A.S. (formerly Watts Eurotherm SAS)

 

France

 

Watts France Holding S.A.S.

 

100

%

Socla S.A.S.

 

France

 

Watts Industries Deutschland GmbH

 

100

%

Valpes S.A.S.

 

France

 

Socla S.A.S.

 

100

%

BLÜCHER Germany GmbH

 

Germany

 

BLÜCHER Metal A/S

 

100

%

Watts Germany Holding GmbH

 

Germany

 

Watts Industries Europe BV

 

100

%

Watts Industries Deutschland GmbH

 

Germany

 

Watts Germany Holding GmbH

 

100

%

Watts Deutschland Holdings GmbH & Co KG

 

Germany

 

Watts Industries Deutschland GmbH

 

94.9

%

 

 

 

 

Watts Holdings Limited

 

5.1

%

BAR GmbH

 

Germany

 

Socla S.A.S.

 

100

%

Watts Italy Holding S.r.l.

 

Italy

 

Watts Industries Europe BV

 

100

%

Watts Industries Italia S.r.l. (formerly Watts Cazzaniga S.p.A.)

 

Italy

 

Watts Italy Holding S.r.l.

 

100

%

Socla Italia Srl.

 

Italy

 

Socla S.A.S.

 

100

%

Watts Industries Luxembourg

 

Luxembourg

 

Watts Industries Belgium Bvba

 

100

%

 

 

 

 

 

 

 

 

[branch office]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

BLÜCHER Norway AS

 

Norway

 

BLÜCHER Metal A/S

 

100

%

Watts Industries Polska, Sp.Z.o.o

 

Poland

 

Watts Industries Europe BV

 

100

%

Watts Ind. Iberica SA

 

Spain

 

Watts Industries Europe BV

 

100

%

Socla Valves and Controls Iberica SA

 

Spain

 

Socla S.A.S.

 

100

%

BLÜCHER Sweden AB

 

Sweden

 

BLÜCHER Metal A/S

 

100

%

Watts Industries Nordic AB

 

Sweden

 

Watts Industries Europe BV

 

100

%

Watts Intermes AG

 

Switzerland

 

Watts Industries Europe BV

 

100

%

Watts Industries Tunisia S.A.S.

 

Tunisia

 

Watts Electronics S.A.S.

 

100

%

Black Teknigas & Electro Controls Limited

 

United Kingdom

 

Watts Industries U.K. Ltd.

 

100

%

BLÜCHER UK LTD

 

United Kingdom

 

BLÜCHER Metal A/S

 

100

%

BM Stainles Steel Drains Limited

 

United Kingdom

 

BLÜCHER UK LTD

 

100

%

Electro Controls Ltd.

 

United Kingdom

 

Black Teknigas & Electro Controls Limited

 

100

%

Watts Industries U.K. Ltd.

 

United Kingdom

 

Watts Industries Europe BV

 

100

%

Watts U.K. Ltd.

 

United Kingdom

 

Watts Industries Europe BV

 

100

%

Watts Industries Middle East FZE

 

Dubai

 

Watts Industries Europe BV

 

100

%

 

China and Singapore

 

Name of Subsidiary

 

Jurisdiction of
Organization

 

Direct Parent(s)

 

Percentage
Ownership(1)

 

Watts (Ningbo) International Trading Co., Ltd.

 

China

 

Watts Regulator Co.

 

100

%

Watts Plumbing Technologies (Taizhou) Co. Ltd. (f/k/a Taizhou Shida Plumbing
Manufacturing Co. Ltd.)

 

China

 

Watts Regulator Co.

 

100

%

Watts Valve (Ningbo) Co., Ltd.

 

China

 

Watts Regulator Co.

 

100

%

Watts (Shanghai) Management Company Limited

 

China

 

Watts Regulator Co.

 

100

%

Watts Asia Pacific Sales Pte. Ltd.

 

Singapore

 

Watts Regulator Co.

 

100

%

 

--------------------------------------------------------------------------------

(1)  Certain non-U.S. subsidiaries may have outstanding director qualifying
shares as required by local law.

 

--------------------------------------------------------------------------------


 

Schedule 3.19

 

Material Domestic Subsidiaries

 

Watts Regulator Co.

 

Dormont Manufacturing Company

 

Watts Water Quality and Conditioning Products, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrowers:

 

Watts Water Technologies, Inc. and certain Subsidiary Borrowers

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of February 18, 2014 among Watts Water
Technologies, Inc., the Subsidiary Borrowers from time to time parties thereto,
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

1

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:](3)

 

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Set forth, so at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder.

(3)  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System shall be effective as

 

--------------------------------------------------------------------------------


 

delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF OPINION OF THE LOAN PARTIES’ U.S. COUNSEL

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF OPINION OF THE LOAN PARTIES’ DUTCH COUNSEL

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of February 18, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Watts Water
Technologies, Inc. (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall [have its Commitment increased by
$[                    ], thereby making the aggregate amount of its total
Commitments equal to $[                    ]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[                    ]
with respect thereto].

 

2.                                      The Company hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

5.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of February 18, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Watts Water
Technologies, Inc. (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[                    ]] [and] [a commitment with respect to
Incremental Term Loans of $[                    ]].

 

2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[                      ]

 

--------------------------------------------------------------------------------


 

4.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of [          ], among Watts Water
Technologies, Inc., a Delaware corporation (the “Company”), [Name of Subsidiary
Borrower], a [                    ] (the “New Borrowing Subsidiary”), and
JPMorgan Chase Bank, N.A. as Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Credit Agreement dated as of February 18, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A. as Administrative Agent.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  Under the Credit Agreement, the Lenders have agreed, upon the terms
and subject to the conditions therein set forth, to make Loans to certain
Subsidiary Borrowers (collectively with the Company, the “Borrowers”), and the
Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Subsidiary Borrower.  In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement.  [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party:  [                            ].]

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date. 
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).](1) [INSERT OTHER PROVISIONS REASONABLY
REQUESTED BY ADMINISTRATIVE AGENT OR ITS COUNSELS]  The Company agrees that the
Guarantee of the Company contained in the Credit Agreement will apply to the
Obligations of the New Borrowing Subsidiary.  Upon execution of this Agreement
by each of the Company, the New Borrowing Subsidiary and the Administrative
Agent, the New Borrowing Subsidiary shall be a party to the Credit Agreement and
shall constitute a “Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
[10 South Dearborn Street]
[Chicago, Illinois 60603]
Attention:  [                    ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Watts Water Technologies, Inc. (the “Company”), refers to the
Credit Agreement dated as of February 18, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Subsidiary Borrowers from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The Company hereby terminates the status of [                            ] (the
“Terminated Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Copy to:                        JPMorgan Chase Bank, N.A.
[10 South Dearborn Street]
[Chicago, Illinois 60603]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF GUARANTY

 

[Attached]

 

--------------------------------------------------------------------------------


 

GUARANTY

 

This GUARANTY (this “Guaranty”), dated as of February 18, 2014, is made by Watts
Water Technologies, Inc., a Delaware corporation (the “Company”), the
Subsidiaries of the Company set forth on the signature pages hereto (the
“Initial Subsidiary Guarantors” and, together with the Company and any
additional Subsidiaries of the Company that become parties to this Guaranty by
executing a Supplement hereto in the form attached hereto as Annex I, the
“Guarantors”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) for the Lenders pursuant to the
Credit Agreement hereinafter defined.

 

PRELIMINARY STATEMENTS

 

WHEREAS, this Guaranty is entered into in connection with that certain Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among the Company, Watts
Industries Europe B.V., a private company with limited liability organized under
the laws of The Netherlands (the “Initial Subsidiary Borrower”), certain
Subsidiaries of the Company party thereto pursuant to Section 2.23 thereof (the
“Subsidiary Borrowers” and, collectively with the Company and the Initial
Subsidiary Borrower, the “Borrowers”), the lenders party thereto (the “Lenders”)
and the Administrative Agent (capitalized terms used and not otherwise defined
herein are used with the meanings set forth or incorporated by reference in the
Credit Agreement);

 

WHEREAS, the Company is the parent of each Subsidiary Borrower, and as such will
derive direct and indirect economic benefits from the making of the Loans and
other financial accommodations provided to the Subsidiary Borrowers pursuant to
the Credit Agreement;

 

WHEREAS, each Domestic Subsidiary Borrower is, with respect to the Company and
each other Subsidiary Borrower, a direct or indirect Subsidiary thereof and/or
commonly owned and controlled by the Company, and as such will derive direct and
indirect economic benefits from the making of the Loans and other financial
accommodations provided to such other Borrowers pursuant to the Credit
Agreement;

 

WHEREAS, each Domestic Subsidiary Guarantor is, with respect to each Borrower, a
direct or indirect Subsidiary thereof and/or commonly owned and controlled by
the Company, and as such will derive direct and indirect economic benefits from
the making of the Loans and other financial accommodations provided to the
Borrowers pursuant to the Credit Agreement;

 

WHEREAS, the Domestic Subsidiaries of the Company party hereto as of the date
hereof constitute the Material Domestic Subsidiaries of the Company as of the
date hereof and shall be Domestic Subsidiary Guarantors hereunder; and

 

WHEREAS, in order to induce the Administrative Agent and the Lenders to enter
into the Credit Agreement and other Loan Documents and to induce the Lenders to
make the Loans and other financial accommodations as provided for in the Credit
Agreement, the Company, each Domestic Subsidiary Borrower and each Domestic
Subsidiary Guarantor (collectively, the “Domestic Guarantors”) have agreed to
guarantee payment of the Obligations.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce Lenders to provide the Loans and other financial
accommodations under the Credit Agreement, it is agreed as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Guaranty.  Each Domestic Guarantor hereby, jointly and severally,
absolutely and unconditionally guarantees, as a guarantee of payment and not
merely as a guarantee of collection, prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of any
and all existing and future Obligations to the Administrative Agent, the
Lenders, the Issuing Bank and the Affiliates of the foregoing to whom
Obligations are owed, and the respective successors, endorsees, transferees and
assigns of each of the foregoing (each a “Holder of Obligations” and
collectively the “Holders of Obligations”) (including all renewals, extensions
and modifications thereof and all costs, reasonable attorneys’ fees and expenses
incurred by the Holders of Obligations in connection with the collection or
enforcement thereof) (collectively, the “Guaranteed Obligations” (provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Guarantor of any Excluded Swap Obligations of such Guarantor
for purposes of determining any obligations of any Guarantor)).  This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral therefor, or by any fact or circumstance
relating to the Guaranteed Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty. 
Notwithstanding any provision herein contained to the contrary, each Guarantor’s
liability hereunder shall be limited to an amount not to exceed as of any date
of determination the greater of: (a) the net amount of all Loans and other
extensions of credit (including Letters of Credit) advanced to another Loan
Party under the Credit Agreement and directly or indirectly re-loaned or
otherwise transferred to, or incurred for the benefit of, such Guarantor, plus
interest thereon at the applicable rate specified in the Credit Agreement; or
(b) the amount which could be claimed by the Administrative Agent and the
Holders of Obligations from such Guarantor under this Guaranty without rendering
such claim voidable or avoidable under Section 548 of the Bankruptcy Code of the
United States or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.

 

2.             No Setoff or Deductions; Taxes. The Guarantors hereby represent,
warrant and jointly and severally agree that, as of the date of this Guaranty,
their obligations under this Guaranty are not subject to any offsets or defenses
against the Administrative Agent or the Holders of Obligations or any other
guarantor of the Guaranteed Obligations of any kind. The Guarantors further
jointly and severally agree that their obligations under this Guaranty shall not
be subject to any counterclaims, offsets or defenses against the Administrative
Agent or any Holder of Obligations or any other guarantor of the Guaranteed
Obligations of any kind which may arise in the future.  In accordance with
Section 2.17 of the Credit Agreement, all payments required to be made by each
Guarantor hereunder shall to the extent permitted by applicable Laws be made to
the Holders of Obligations free and clear of, and without reduction or
withholding for, any Taxes.  If any Guarantor shall be required by the Code or
any other applicable Law to deduct any Taxes from or in respect of any sum
payable hereunder, (a) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable shall be
increased as much as shall be necessary so that after such withholding or
deduction has been made (including deductions applicable to additional sums
payable under this Section 2) the Holders of Obligations receive an amount equal
to the sum they would have received had no such deductions been made, (b) such
Guarantor shall make such deductions as are determined to be required based upon
the information and documentation received pursuant to Section 2.17(f) of the
Credit Agreement, and (c) such Guarantor shall timely pay the full amount
withheld or deducted to the relevant taxing or other authority in accordance
with the Code or such other applicable Law.  Upon the request of the
Administrative Agent, after the payment of such Taxes, each applicable Guarantor
shall furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing payment thereof, or other evidence of such payment reasonably
satisfactory to the Administrative Agent.  Subject to Section 2.17(d) of the
Credit Agreement, each Guarantor shall jointly and severally indemnify and,
within ten (10) days after demand therefor, pay each Holder of Obligations for
the full amount of Indemnified Taxes or Other Taxes paid by any Holder of
Obligations in respect of any sum payable hereunder (including Indemnified

 

2

--------------------------------------------------------------------------------


 

Taxes or Other Taxes imposed or asserted on or attributable to any amounts
payable under this Section 2 by any Holder of Obligations) and any liability
(including penalties, interest and reasonable expenses) arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted.  Each Guarantor shall be entitled to
the benefits of Section 2.17(g) as if it were a Borrower.

 

3.             No Termination.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated.  If at any time any
payment of the principal of or interest on any Loan, Obligation or any other
amount payable by the Borrower or any other party under the Credit Agreement,
any Swap Contract, any Banking Services Agreement or any other Loan Document
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement entered into by a Holder of Obligations in its discretion), each
of the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. 
Payment by Guarantors shall be made to the Administrative Agent in immediately
available funds in Dollars or, as applicable, such other currency in which the
related Guaranteed Obligations are required to be paid pursuant to the Credit
Agreement, and shall be credited and applied to the Guaranteed Obligations.

 

4.             Waiver of Notices.  Each Guarantor waives notice of the
acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment and any
other notices to which such Guarantor might otherwise be entitled.

 

5.             Subrogation.  No Guarantor shall exercise any right of
subrogation, contribution or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated.  If any amounts are paid
to any Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Holders of Obligations and shall
promptly be paid to the Administrative Agent and shall be credited and applied
to the Guaranteed Obligations, whether matured or unmatured.

 

6.             Indemnification.  To the extent that any Guarantor shall make a
payment under this Guaranty (any such payment, a “Guarantor Payment”) that,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Guarantor, exceeds the amount that such Guarantor would
otherwise have paid if each Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion that such
Guarantor’s “Allocable Amount” (as defined below) (as determined immediately
prior to such Guarantor Payment) bore to the aggregate Allocable Amounts of each
of the Guarantors as determined immediately prior to the making of such
Guarantor Payment, then, following the indefeasible payment in full of all
Guaranteed Obligations and any other amounts payable under this Guaranty and the
termination of any commitments of the Lenders or facilities provided by the
Lenders with respect to the Guaranteed Obligations, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.  As of any date of determination, the “Allocable Amount”
of any Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably

 

3

--------------------------------------------------------------------------------


 

expected to become due in respect of contingent liabilities, calculated, without
duplication, assuming each other Guarantor that is also liable for such
contingent liability pays its ratable share thereof), giving effect to all
payments made by other Guarantors as of such date in a manner to maximize the
amount of such contributions. This Section 6 is intended only to define the
relative rights of the Guarantors and nothing set forth in this Section 6 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.  The rights of the parties under
this Section 6 shall be exercisable upon the full and indefeasible payment of
all Guaranteed Obligations and any other amounts payable under this Guaranty and
the termination of any commitments of the Lenders or facilities provided by the
Lenders with respect to the Guaranteed Obligations.  The parties hereto
acknowledge that the rights of contribution and indemnification hereunder shall
constitute assets of the Guarantor or Guarantors to which such contribution and
indemnification is owing.

 

7.             Waiver of Suretyship Defenses.  Each Guarantor agrees that the
Holders of Obligations may, at any time and from time to time, and without
notice to the Guarantor, make any agreement with any Borrower or with any other
person or entity liable on any of the Guaranteed Obligations for the extension,
renewal, payment, compromise, discharge or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging or otherwise affecting the obligations
of such Guarantor under this Guaranty.  Each Guarantor waives any defense
arising by reason of any disability or other defense of any Borrower or any
other guarantor, or the cessation from any cause whatsoever of the liability of
any Borrower, or any claim that such Guarantor’s obligations exceed or are more
burdensome than those of any Borrower and waives the benefit of any statute of
limitations affecting the liability of such Guarantor hereunder.  Each Guarantor
waives any right to enforce any remedy which any Holder of Obligations now has
or may hereafter have against any Borrower and waives any benefit of and any
right to participate in any security now or hereafter held by any Holder of
Obligations.

 

8.             Exhaustion of Other Remedies Not Required.  The obligations of
each Guarantor hereunder are those of primary obligor, and not merely as surety,
and are independent of the Guaranteed Obligations.  Each Guarantor waives
diligence by the Holders of Obligations and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any Holder of Obligations to exhaust any right
or remedy or to take any action against any Borrower, any other guarantor or any
other person, entity or property before enforcing this Guaranty against such
Guarantor.

 

9.             Reinstatement.  Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not the Administrative Agent or any other Holder of
Obligations is in possession of or has released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction.

 

10.          Subordination.  Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of any Loan Party owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of any Loan Party to such Guarantor as subrogee of the Holders of
Obligations or resulting from such Guarantor’s performance under this Guaranty,
to the indefeasible payment in full of all Guaranteed Obligations. Upon the
occurrence of, and during the continuation of, an Event of Default, if the
Administrative Agent, on behalf of the Holders of Obligations, so requests, any
such obligation or indebtedness of any Loan Party to such Guarantor shall be
enforced

 

4

--------------------------------------------------------------------------------


 

and performance received by such Guarantor as trustee for the Holders of
Obligations and the proceeds thereof shall be paid over to the Administrative
Agent on account of the Guaranteed Obligations and shall be credited and applied
to the Guaranteed Obligations, whether matured or unmatured, but without
reducing or affecting in any manner the liability of any Guarantor under this
Guaranty.

 

11.          Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy or reorganization of any Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by each Guarantor
immediately upon demand by the Administrative Agent.

 

12.          Expenses.  Each Guarantor shall pay on demand all out-of-pocket
expenses (including reasonable attorneys’ fees and expenses) in any way relating
to the enforcement or protection of the Holders’ of Obligations rights under
this Guaranty, including any incurred in the preservation, protection or
enforcement of any rights of the Holders of Obligations in any case commenced by
or against such Guarantor under Chapter 11 of the Bankruptcy Code of the United
States or any similar or successor statute.  The obligations of each Guarantor
under the preceding sentence shall survive termination of this Guaranty.

 

13.          Amendments.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and each Guarantor.

 

14.          No Waiver; Enforceability.  No failure by the Holders of
Obligations to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity.  The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
The obligations hereunder shall not be affected, limited or impaired by any acts
of any legislative body or governmental authority affecting any Borrower,
including but not limited to, any restrictions on or regarding the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of any Borrower’s property, or by any economic, political,
regulatory or other events in the countries where such Borrower is located.

 

15.          Binding Effect; Assignment.  This Guaranty shall (a) subject to
Section 9.14 of the Credit Agreement, bind each Guarantor and its successors and
assigns; provided, that no Guarantor may assign its rights or obligations under
this Guaranty without the prior written consent of each Lender (and any
attempted assignment without such consent shall be void) and (b) inure to the
benefit of the Administrative Agent and the Holders of Obligations and their
respective successors and assigns and any Holder of Obligations may, subject to
the terms and conditions of the Credit Agreement, without notice to the
Guarantor and without affecting the Guarantor’s obligations hereunder, assign or
sell participations in the Guaranteed Obligations and this Guaranty, in whole or
in part.  Each Guarantor agrees that the Administrative Agent or any Holder of
Obligations may, subject to the terms and conditions of the Credit Agreement,
disclose to any prospective purchaser of all or part of the Guaranteed
Obligations any and all information in such Person’s possession concerning such
Guarantor, this Guaranty and any security for this Guaranty.

 

16.          Condition of the Borrowers.  Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Borrower such information concerning the financial condition, business
and operations of such Borrower as such Guarantor requires, and that neither the
Administrative Agent nor any Holder of Obligations has any duty, and such
Guarantor is not relying on any Holder of Obligations at any time, to disclose
to such Guarantor any

 

5

--------------------------------------------------------------------------------


 

information relating to the business, operations or financial condition of any
Borrower.

 

17.          Setoff.  If and to the extent any payment is not made when due
hereunder, each Holder of Obligations and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Holder of Obligations or any such Affiliate to or for the credit or the account
of any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Guaranty or any other Loan Document to such Holder
of Obligations, irrespective of whether or not such Holder of Obligations shall
have made any demand under this Guaranty or any other Loan Document and although
such obligations of such Guarantor may be contingent or unmatured or are owed to
a branch or office of such Holder of Obligations different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Holder of Obligations and their respective Affiliates under this Section 17
are in addition to other rights and remedies (including other rights of setoff)
that such Holder of Obligations or its respective Affiliates may have.  Each
Holder of Obligations agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.

 

18.          Representations and Warranties.  Each Guarantor represents and
warrants that:

 

(a)           Such Guarantor (i) is duly organized or formed and validly
existing and (ii) is in good standing (to the extent such concept is applicable
to such entity), in each case under the Laws of the jurisdiction of its
incorporation or organization;

 

(b)           Such Guarantor has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under this Guaranty; and

 

(c)           The making and performance of this Guaranty by such Guarantor have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (i) contravene the terms of any of such Guarantor’s
Organization Documents; (ii) result in the creation of any Lien under (x) any
Contractual Obligation to which such Guarantor is a party or affecting such
Guarantor or the properties of such Guarantor or any of its Subsidiaries or
(y) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Guarantor or its property is subject;
(iii) conflict with or result in any breach or contravention of, or require any
payment to be made under (x) any material Contractual Obligation to which such
Guarantor is a party or affecting such Guarantor or the properties of such
Guarantor or any of its Subsidiaries or (ii) any material order, injunction,
writ or decree of any Governmental Authority or any material arbitral award to
which such Guarantor or its property is subject; or (iv) violate in any material
respect any Law;

 

except in each case referred to in clause (a)(ii) or (b)(i) above, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

19.          Foreign Currency.  If any claim arising under or related to this
Guaranty is reduced to judgment denominated in a currency (the “Judgment
Currency”) other than the currencies in which the applicable Guaranteed
Obligations are denominated (collectively the “Obligations Currency”), the
judgment shall be for the equivalent in the Judgment Currency of the amount of
the claim denominated in the Obligations Currency included in the judgment,
determined as of the date of judgment.  The equivalent of any Obligations
Currency amount in any Judgment Currency shall be calculated at the Exchange
Rate for the purchase of the Obligations Currency with the Judgment Currency.
Each

 

6

--------------------------------------------------------------------------------


 

Guarantor shall indemnify the Holders of Obligations and hold the Holders of
Obligations harmless from and against all loss or damage resulting from any
change in exchange rates between the date any claim is reduced to judgment and
the date of payment thereof by any Guarantor. If the Administrative Agent so
notifies the Guarantors in writing, at the Administrative Agent’s sole and
absolute discretion, payments under this Guaranty shall be the Dollar Amount of
the Guaranteed Obligations or any portion thereof, determined as of the date
payment is made.

 

20.          Further Assurances.  Each Guarantor agrees, upon the written
request of the Administrative Agent, to execute and deliver to the
Administrative Agent, from time to time, any additional instruments or documents
reasonably considered necessary by Administrative Agent to cause this Guaranty
to be, become or remain valid and effective in accordance with its terms.

 

21.          Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Guaranty, each
such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be given in the manner, and deemed
received, as provided for in the Credit Agreement, with respect to the
Administrative Agent at its notice address therein and with respect to any
Guarantor at the address set forth for the Company in the Credit Agreement or
such other address or telecopy number as such party may hereafter specify for
such purpose by notice to the Administrative Agent as provided for in the Credit
Agreement.

 

22.          GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

23.          SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY HOLDER OF OBLIGATIONS MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

24.          WAIVER OF VENUE; SERVICE OF PROCESS.  EACH GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN

 

7

--------------------------------------------------------------------------------


 

SECTION 23.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.  EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 21.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

25.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 25.

 

26.          Headings.  Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 

27.          Additional Guarantors.  Certain Subsidiaries of the Company shall
be required to become, and the Company will promptly cause each such Subsidiary
to become, in accordance with the Credit Agreement, a Guarantor and be made a
party to this Guaranty pursuant to this Section by the execution and delivery by
the Administrative Agent and such Subsidiary of a supplement in the form of
Annex I hereto and such additional documentation and legal opinions as the
Administrative Agent may reasonably request.  The execution and delivery of any
such instrument shall not require the consent of any Guarantor hereunder.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Guaranty.  Notwithstanding anything to the contrary in this Guaranty and
pursuant to Section 5.14(b) of the Credit Agreement, no (x) Foreign Subsidiary
that is a CFC, (y) Subsidiary substantially all of the assets of which consist
of Equity Interests or securities in one or more Foreign Subsidiaries that are
CFCs, so long as such Subsidiary does not conduct any business or activities
other than the ownership of such Equity Interests and/or securities and does not
incur and is not otherwise liable for any Indebtedness or other liabilities or
(z) Subsidiary whose Equity Interests are beneficially owned directly or
indirectly by a Foreign Subsidiary that is a CFC, shall be required to become a
Guarantor.

 

28.          Counterparts.  This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in

 

8

--------------------------------------------------------------------------------


 

Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

29.          Termination of Guarantors.  The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 9.14 of
the Credit Agreement.

 

30.          Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 30 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 30 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 30 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents.  Each Qualified ECP Guarantor intends that
this Section 30 constitute, and this Section 30 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

[Remainder of page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date first above written.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

 

INITIAL SUBSIDIARY GUARANTORS:

 

 

 

 

 

WATTS REGULATOR CO.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

DORMONT MANUFACTURING COMPANY

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

WATTS WATER QUALITY AND CONDITIONING PRODUCTS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

By:

 

 

Name:

 

Title:

 

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

ANNEX I TO
GUARANTY

 

Reference is hereby made to the Guaranty (as from time to time amended,
restated, supplemented or otherwise modified, the “Guaranty”), dated as of
February 18, 2014, made by Watts Water Technologies, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company (collectively,
the “Initial Subsidiary Guarantors” and, together with the Company and any
additional Subsidiaries of the Company that become parties to the Guaranty by
executing a Supplement thereto in the form attached thereto as Annex I, the
“Guarantors”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”).  Each capitalized term used
herein and not defined herein shall have the meaning given to it in the
Guaranty.

 

By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[                                        ], agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto.  By its execution below, the undersigned
represents and warrants that all of the representations and warranties contained
in Section 18 of the Guaranty are true and correct in all respects as of the
date hereof.  The undersigned shall constitute a Domestic Subsidiary Guarantor
for all purposes under the Guaranty and the other Loan Documents.

 

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [                          ] has
executed and delivered this Annex I counterpart to the Guaranty as of this
                     day of                   ,         .

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 18, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Watts Water Technologies, Inc. (the “Company”), the
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:                     , 20[    ]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 18, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Watts Water Technologies, Inc. (the “Company”), the
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:                      , 20[    ]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 18, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Watts Water Technologies, Inc. (the “Company”), the
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:                      , 20[    ]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 18, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Watts Water Technologies, Inc. (the “Company”), the
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:                      , 20[    ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: [                    ]
Facsimile: [                    ]](6)

 

With a copy to:

 

[                    ]

[                    ]

 

Attention: [                    ]

Facsimile: [                    ]

 

Re:  [Company]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of February 18, 2014
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Watts Water Technologies, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.  The [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection the [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] specifies the following information with
respect to such Borrowing requested hereby:

 

1.                                      Name of Borrower:                       

 

2.                                      Aggregate principal amount of
Borrowing:(7)                       

 

3.                                      Date of Borrowing (which shall be a
Business Day):                       

 

4.                                      Type of Borrowing (ABR or
Eurocurrency):                       

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(8)                       

 

--------------------------------------------------------------------------------

(6)   If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

(7)   Not less than applicable amounts specified in Section 2.02(c).

 

--------------------------------------------------------------------------------


 

6.                                      Agreed Currency:                       

 

7.                                      Location and number of the applicable
Borrower’s account or any other account agreed upon by the Administrative Agent
and such Borrower to which proceeds of Borrowing are to be
disbursed:                       

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(8)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

2

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](1) 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

 

Very truly yours,

 

 

 

[COMPANY,

 

as the Company]

 

[SUBSIDIARY BORROWER,

 

as a Borrower]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be included only for Borrowings on the Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: [              ]
Facsimile: ([    ]) [    ]-[          ]](1)

 

Re:  [Company]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of February 18, 2014
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Watts Water Technologies, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.  The [undersigned Borrower][Company, on
behalf of [Subsidiary Borrower],] hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to [convert][continue] an
existing Borrowing under the Credit Agreement, and in that connection the
[undersigned Borrower][Company, on behalf of [Subsidiary Borrower],] specifies
the following information with respect to such [conversion][continuation]
requested hereby:

 

1.                                      List Borrower, date, Type, principal
amount, Agreed Currency and Interest Period (if applicable) of existing
Borrowing:                  

 

2.                                      Aggregate principal amount of resulting
Borrowing:                  

 

3.                                      Effective date of interest election
(which shall be a Business Day):                  

 

4.                                      Type of Borrowing (ABR or
Eurocurrency):                  

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(2)                  

 

6.                                      Agreed Currency:                  

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)   If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

(2)   Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[COMPANY,

 

as the Company]

 

[SUBSIDIARY BORROWER,

 

as a Borrower]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF] NOTE

 

February [    ], 2014

 

FOR VALUE RECEIVED, the undersigned, [COMPANY][SUBSIDIARY BORROWER], a
[                      ] (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO
PAY [NAME OF LENDER] (the “Lender”) the aggregate unpaid Dollar Amount of all
Loans made by the Lender to the Borrower pursuant to the “Credit Agreement” (as
defined below) on the Maturity Date or on such earlier date as may be required
by the terms of the Credit Agreement.  Capitalized terms used herein and not
otherwise defined herein are as defined in the Credit Agreement.

 

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement.  Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

 

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of February 18, 2014 by and among the
Borrower, [Company, the other][the] Subsidiary Borrowers from time to time
parties thereto, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount of such
Lender’s Commitment, the indebtedness of the Borrower resulting from each such
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns.  The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

 

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

*****

 

--------------------------------------------------------------------------------


 

 

[COMPANY][SUBSIDIARY BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Note

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 


Date

 


Amount of
Loan

 


Type of
Loan Currency

 


Interest
Period/Rate

 

Amount of
Principal
Paid or
Prepaid

 


Unpaid
Principal
Balance

 


Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:             ,

 

To:          JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of February [    ],
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Watts Water Technologies, Inc., a Delaware
corporation (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                                 
of the Company, and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent on the behalf of the
Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 5.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 5.01(b) of the Agreement for the fiscal quarter
of the Company ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.

 

3.             A review of the activities of the Company during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

—or—

 

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of (i) the Borrowers contained
in Article III of the Agreement (other than the representation made under
Section 3.05(c), which representation shall only be required to be made as of
the Effective Date) and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are, on and as of the date hereof, true and correct in all
material respects (or in all respects if the applicable representation or
warranty is qualified by Material Adverse Effect or materiality), except, in
each case, to the extent such representation or warranty specifically relates to
an earlier date in which case such representation or warranty shall be true and
correct in all material respects (or in all respects if the applicable
representation or warranty is qualified by Material Adverse Effect or
materiality) as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
Section 3.05(a) of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) of Section 5.01 of the
Agreement (subject, in the case of any unaudited statements furnished pursuant
to clause (b) of Section 5.01 of the Agreement, to the absence of footnotes and
to normal year-end audit adjustments), including the statements in connection
with which this Compliance Certificate is delivered.

 

5.             The financial covenant analyses and information set forth on
Schedules 2 and 3 attached hereto are true and accurate in all material respects
on and as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                   ,               .

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1
to the Compliance Certificate

 

FINANCIAL STATEMENTS

 

See attached.

 

3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate

 

FINANCIAL COVENANT ANALYSIS
($ in 000’s)

 

I.             Section 6.13(a) — Consolidated Interest Coverage Ratio.

 

A.

 

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”) (Schedule 3):

 

$

 

 

 

 

 

 

 

 

B.

 

Consolidated Total Interest Expense for Subject Period:

 

$

 

 

 

 

 

 

 

 

C.

 

Consolidated Interest Coverage Ratio (Line I.A ÷ Line I.B):

 

to 1.00

 

 

 

 

 

 

 

D.

 

Minimum required Consolidated Interest Coverage Ratio:

 

3.50 to 1.00

 

 

II.            Section 6.13(b) — Consolidated Leverage Ratio.

 

A.

 

Consolidated Funded Indebtedness minus cash and Cash Equivalents in excess of
$50,000,000 at Statement Date(1):

 

$

 

 

 

 

 

 

 

 

B.

 

Consolidated EBITDA for Subject Period (Schedule 3):

 

$

 

 

 

 

 

 

 

 

C.

 

Consolidated Leverage Ratio (Line III.A ÷ Line III.B):

 

to 1.00

 

 

 

 

 

 

 

D.

 

Maximum permitted Consolidated Leverage Ratio:

 

3.25 to 1.00

(2)

 

--------------------------------------------------------------------------------

(1)      Provided, that if the amount of Line II-A is negative, such amount
shall be deemed to be zero for purposes of calculating the Consolidated Leverage
Ratio.

(2)      Pursuant to Section 6.13(b) of the Agreement, the Company may, on not
more than three occasions during the term of this Agreement, elect to increase
the maximum Consolidated Leverage Ratio permitted under this Section 6.13(b) to
3.75 to 1.00 for a period of four consecutive fiscal quarters in connection with
a Permitted Acquisition occurring during the first of such four fiscal quarters
if the aggregate consideration paid or to be paid in respect of such Permitted
Acquisition exceeds $100,000,000.

 

4

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 3
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated EBITDA

 

Quarter Ended

 

Quarter Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

+ Consolidated Total Interest Expense

 

 

 

 

 

 

 

 

 

 

+ income taxes

 

 

 

 

 

 

 

 

 

 

+ Consolidated Depreciation and Amortization Expense

 

 

 

 

 

 

 

 

 

 

+ restructuring charges or reserves deducted

 

 

 

 

 

 

 

 

 

 

+ non-cash expenses or charges including any write-offs or write downs not
expected to result in cash payments in a future period

 

 

 

 

 

 

 

 

 

 

+ unusual, extraordinary or non-recurring costs, fees, charges or expenses

 

 

 

 

 

 

 

 

 

 

+ write-off of non-cash deferred revenue in connection with purchase accounting
applied in respect of any Permitted Acquisition

 

 

 

 

 

 

 

 

 

 

+ expenses, charges and losses to the extent covered by indemnification or
refunding provisions in

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

any Permitted Acquisition document or any insurance to the extent reimbursed

 

 

 

 

 

 

 

 

 

 

+ loss from disposed, abandoned, transferred, closed or discontinued operations
and losses on disposal of disposed, abandoned, transferred, closed or
discontinued operations

 

 

 

 

 

 

 

 

 

 

- interest income

 

 

 

 

 

 

 

 

 

 

- income tax credits

 

 

 

 

 

 

 

 

 

 

- extraordinary, unusual or non-recurring income or gains

 

 

 

 

 

 

 

 

 

 

- non-cash income not expected to result in cash income in a future period

 

 

 

 

 

 

 

 

 

 

- income or gain from disposed, abandoned or discontinued operations and any
gains on disposal of disposed, abandoned, transferred, closed or discontinued
operations

 

 

 

 

 

 

 

 

 

 

= Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------